Exhibit 10.1

 

Execution Version

 

After recording return to:

 

PLEASE CROSS REFERENCE TO:

 

 

Deed Book 598, Page 71, Burke County, Georgia records,

S, Marcus Calloway, Esq.

 

Deed Book 714, Page 285, Burke County, Georgia records,

Calloway Title and Escrow, LLC

 

Deed Book 905, Page 225, Burke County, Georgia records,

Suite 285

 

Deed Book 905, Page 272, Burke County, Georgia records,

4170 Ashford Dunwoody Road

 

Deed Book    , Page    , Burke County, Georgia records, and

Atlanta, GA 30319

 

Deed Book    , Page    , Burke County, Georgia records

 

AMENDED AND RESTATED

OWNERS CONSENT TO ASSIGNMENT AND DIRECT AGREEMENT

AND AMENDMENT TO PLANT ALVIN W. VOGTLE

ADDITIONAL UNITS OWNERSHIP PARTICIPATION AGREEMENT

 

This AMENDED AND RESTATED OWNERS CONSENT TO ASSIGNMENT AND DIRECT AGREEMENT AND
AMENDMENT TO PLANT ALVIN W. VOGTLE ADDITIONAL UNITS OWNERSHIP PARTICIPATION
AGREEMENT (this “ Agreement”), dated as of March 22, 2019, is by and among
GEORGIA POWER COMPANY, a corporation organized and existing under the laws of
the State of Georgia (“GPC”), OGLETHORPE POWER CORPORATION (AN ELECTRIC
MEMBERSHIP CORPORATION), an electric membership corporation organized and
existing under the laws of the State of Georgia (“OPC”), MUNICIPAL ELECTRIC
AUTHORITY OF GEORGIA, a public body corporate and politic and an instrumentality
of the State of Georgia (“MEAG”), MEAG POWER SPVJ, LLC,  a limited liability
company organized and existing under the laws of the State of Georgia (“SPVJ”),
MEAG POWER SPVM, LLC,  a limited liability company organized and existing under
the laws of the State of Georgia (“SPVM”), MEAG POWER SPVP, LLC,  a limited
liability company organized and existing under the laws of the State of Georgia
(“SPVP”), and the CITY OF DALTON, GEORGIA, an incorporated municipality in the
State of Georgia acting by and through its Board of Water, Light and Sinking
Fund Commissioners (“Dalton”) (GPC, OPC, SPVJ, SPVM, SPVP and Dalton, being
hereinafter individually referred to as an “Owner” and, collectively, the
“Owners”), the UNITED STATES DEPARTMENT OF ENERGY acting by and through the
Secretary of Energy (or appropriate authorized representative thereof) (“DOE”),
and PNC BANK, NATIONAL ASSOCIATION, doing business as Midland Loan Services, a
division of PNC Bank, National Association (in its capacity as collateral agent
under

 

--------------------------------------------------------------------------------



 

the GPC Security Documents (as defined in Section 1.01 hereof), the “GPC
Collateral Agent”, and, in its capacity as collateral agent under each of the
MEAG Borrower Security Documents (as defined in Section 1.01 hereof), the “MEAG
Borrower Collateral Agent”).

 

RECITALS

 

1.                                      WHEREAS, each of the Owners intends to
expand the facilities at the existing nuclear power generating facility commonly
known as the Alvin W. Vogtle Electric Generating Plant located in Burke County,
Georgia, near Waynesboro, Georgia, on the west bank of the Savannah River, by
developing, constructing, owning, operating and maintaining two additional
nuclear generating units, consisting of two Westinghouse AP1000 nuclear
reactors, each with a nominally rated generating capacity of approximately 1,100
megawatts, natural draft cooling towers, intake and discharge structures,
associated transmission facilities, fuel and ancillary structures supporting the
power generation process (collectively, the “Project”), located adjacent to such
existing facility;

 

2.                                      WHEREAS, the Owners and MEAG are parties
to the Plant Alvin W. Vogtle Additional Units Ownership Participation Agreement,
dated as of April 21, 2006 and recorded in Deed Book 598 at pages 71-229, Burke
County, Georgia Records, as amended by Amendment No. 1 dated as of April 8, 2008
and recorded in Deed Book 714 at pages 285-292, Burke County, Georgia Records,
as further amended by Omnibus Amendment Regarding Plant Vogtle Additional Units
Description, made as of the 1st day of December 2013 and recorded in Deed Book
905 at pages 225-233, Burke County, Georgia Records (the “Omnibus Amendment”),
as further amended by Amendment No. 2 dated as of February 20, 2014 and recorded
in Deed Book 905 at pages 272-306, Burke County, Georgia Records, as further
amended by the Owners’ Continuation Agreement and Amendment (as defined herein)
and the Global Amendment (as defined herein) (as amended by this Agreement and
as further amended in accordance with this Agreement, the “Ownership
Agreement”);

 

3.                                      WHEREAS, in connection with the Project,
GPC, acting for itself and in its capacity as agent for the other Owners (in
such capacity, the “Owners’ Agent”), entered into that certain Engineering,
Procurement and Construction Agreement, dated as of April 8, 2008 (the “EPC
Contract”), with a consortium consisting of Westinghouse Electric Company LLC
and Stone & Webster, Inc. (either or both of Westinghouse Electric Company LLC
and Stone & Webster, Inc. being hereinafter referred to, individually or
collectively, in such capacity, as “EPC Contractor”);

 

4.                                      WHEREAS, (a) on February 20, 2014, the
Federal Financing Bank, a body corporate and instrumentality of the United
States of America (“FFB”), DOE, and each of GPC and OPC entered into a separate
note purchase agreement, under which certain promissory notes were issued by GPC
and OPC, respectively, and purchased by FFB; and (b) on June 24, 2015, FFB, DOE
and each of SPVJ, SPVM and SPVP (each a “MEAG Borrower”, and together with GPC
and OPC, each a “Borrower” and collectively the “Borrowers”) entered into a
separate note purchase agreement (each of the note purchase agreements of the
Borrowers referred to in this recital 4, an “Original Note Purchase Agreement”),
under which certain promissory notes (each promissory note executed by a
Borrower to evidence its indebtedness pursuant to the applicable

 

2

--------------------------------------------------------------------------------



 

Original Note Purchase Agreement, an “Original Promissory Note”) were issued by
SPVJ, SPVM and SPVP, respectively, and purchased by FFB;

 

5.                                      WHEREAS, pursuant to those certain
Secretary’s Guarantees, dated as of February 20, 2014 (in the case of GPC and
OPC) and dated as of June 24, 2015 (in the case of the MEAG Borrowers) (each, an
“Original DOE Guarantee”), made by DOE to and for the benefit of FFB, DOE
guaranteed all or a portion of the indebtedness of a Borrower evidenced by its
respective Original Promissory Note or Original Promissory Notes, as applicable;

 

6.                                      WHEREAS, pursuant to those certain Loan
Guarantee Agreements, dated as February 20, 2014 (in the case of GPC and OPC)
and dated as of June 24, 2015 (in the case of the MEAG Borrowers), by and
between each Borrower and DOE (each an “Original Loan Guarantee Agreement”),
each Borrower has agreed to reimburse DOE for any payments made by DOE under
such Borrower’s Original DOE Guarantee or Original DOE Guarantees;

 

7.                                      WHEREAS, pursuant to each Borrower’s
Security Documents (as in effect at the time of the closing of such Borrower’s
Original Loan Guarantee Agreement), each Borrower made a collateral assignment
of, among other things, its right in and to the EPC Contract and its undivided
ownership interest in the Project to the applicable DOE Collateral Agent as
security for such Borrower’s reimbursement and other obligations to DOE under
its Original Loan Guarantee Agreement and other Original Loan Guarantee
Documents (and in the case of OPC, its obligations under its Original Promissory
Notes);

 

8.                                      WHEREAS, it was a condition precedent to
DOE’s execution and delivery of the Original Loan Guarantee Documents that each
of the parties thereto execute and deliver the Original Owners Direct Agreement
(as defined in Section 1.01 hereof), and that each MEAG Borrower and the MEAG
Borrower Collateral Agent accede to the Original Owners Direct Agreement
pursuant to the Accession Agreements (as defined in Section 1.01), which
Original Owners Direct Agreement provided for, among other things, the terms and
conditions under which DOE could elect to (i) assume the rights and obligations
of the Owners (other than any Owner that elected to continue construction
pursuant to Section 3.8 of the Development Agreement (a “Continuing Owner”))
under the EPC Contract in the event the Owners’ Agent proposed to terminate the
EPC Contract for convenience and cancel the Project (the “EPC Assignment and
Assumption”) and (ii) following completion of the EPC Assignment and Assumption,
purchase the ownership interests of the Owners (other than any Continuing
Owner);

 

9.                                      WHEREAS, the EPC Contractor filed for
protection under Chapter 11 of the Bankruptcy Code (as defined in Section 1.01
hereof), and the EPC Contract was rejected in connection with those proceedings
(the “EPC Rejection”);

 

10.                               WHEREAS, (a) concurrently with the EPC
Rejection, GPC, on behalf of itself and as Owners’ Agent, entered into the
Amended and Restated Services Agreement, dated as of July 20, 2017 (the
“Services Agreement”), by and between GPC acting for itself and as Owners’ Agent
and Westinghouse Electric Company, LLC and WECTEC Global Project Services, Inc.

 

3

--------------------------------------------------------------------------------



 

(collectively, in such capacity, the “Service Provider”) and (b) subsequent to
the EPC Rejection, GPC, on behalf of itself and as Owners’ Agent, entered into
the Construction Completion Agreement, dated as of October 23, 2017 (the
“Construction Completion Agreement” and, together with the Services Agreement,
the “Construction Contracts”), between GPC acting for itself and as Owners’
Agent and Bechtel Power Corporation (the “CCA Contractor”);

 

11.                               WHEREAS, on the date hereof, the FFB, DOE, and
each of GPC, OPC and each MEAG Borrower entered into a separate note purchase
agreement (each of the note purchase agreements referred to in this recital 11,
an “Additional Note Purchase Agreement” and, together with the Original Note
Purchase Agreements, the “Note Purchase Agreements”), under which certain
promissory notes (each promissory note executed by a Borrower to evidence its
indebtedness pursuant to the applicable Additional Note Purchase Agreement, an
“Additional Promissory Note” and, together with the Original Promissory Notes,
the “Promissory Notes”) were issued by GPC, OPC and each MEAG Borrower,
respectively, and purchased by FFB;

 

12.                               WHEREAS, pursuant to those certain Secretary’s
Guarantees, dated as of the date hereof (collectively, the “Additional DOE
Guarantees” and, together with the Original DOE Guarantees, the “DOE
Guarantees”), made by DOE to and for the benefit of FFB, DOE is guaranteeing all
or a portion of the indebtedness of a Borrower evidenced by its respective
Additional Promissory Note or Additional Promissory Notes, as applicable;

 

13.                               WHEREAS, pursuant to those certain Amended and
Restated Loan Guarantee Agreements, dated as of the date hereof, by and between
each Borrower and DOE (each an “Amended and Restated Loan Guarantee Agreement”),
each Borrower has agreed to reimburse DOE for any payments made by DOE under
such Borrower’s DOE Guarantees;

 

14.                               WHEREAS, pursuant to GPC’s Security Documents,
GPC has made a collateral assignment of and granted a security interest in,
among other collateral, its rights in and to the Assigned Agreements and its
undivided ownership interest in the Project (the “GPC Security Interest”) to the
GPC Collateral Agent as security for GPC’s reimbursement and other obligations
to DOE under its Amended and Restated Loan Guarantee Agreement and other Loan
Guarantee Documents;

 

15.                               WHEREAS, OPC has made a collateral assignment
of its rights and granted a security interest in substantially all of its real
and personal tangible assets and certain intangible assets, including its rights
in and to the Assigned Agreements and its undivided ownership interest in the
Project (the “OPC Security Interest”) to the OPC Trustee (as defined in
Section 1.01 hereof) under that certain Indenture, dated as of March 1, 1997,
made by OPC to the OPC Trustee (the “OPC Indenture”), and (i) to evidence and
provide security for OPC’s obligations to FFB under OPC’s Original Promissory
Notes and reimbursement obligations to DOE with respect to any payments made by
DOE under OPC’s Original DOE Guarantee, OPC issued under the OPC Indenture on
February 20, 2014, in each case, as an Additional Obligation (as defined in the
OPC Indenture), (A) two Original Promissory Notes to FFB and (B) two
reimbursement promissory notes to DOE (the “Original DOE Reimbursement Notes”)
and (ii) to evidence and provide security for OPC’s obligations to FFB under
OPC’s Additional Promissory Note and reimbursement obligations to DOE with
respect to any payments made by DOE under

 

4

--------------------------------------------------------------------------------



 

OPC’s Additional DOE Guarantee, OPC is issuing under the OPC Indenture, on the
date hereof, in each case, as an Additional Obligation, (A) one Additional
Promissory Note to FFB and (B) one reimbursement promissory note to DOE (the
“Additional DOE Reimbursement Note” and, together with the Original DOE
Reimbursement Notes, the “DOE Reimbursement Notes”);

 

16.                               WHEREAS, pursuant to each MEAG Borrower’s
Security Documents, each MEAG Borrower has made a collateral assignment of and
granted a security interest in, among other collateral, its rights in and to the
Assigned Agreements and its undivided ownership interest in the Project, and
MEAG has pledged all of the equity interests in such MEAG Borrower (each of the
foregoing security interests collectively, the “MEAG Borrower Security Interest”
and, together with the GPC Security Interest and the OPC Security Interest,
collectively the “Security Interests” and individually, a “Security Interest”)
to the MEAG Borrower Collateral Agent as security for such MEAG Borrower’s
reimbursement and other obligations to DOE under its Amended and Restated Loan
Guarantee Agreement and other Loan Guarantee Documents;

 

17.                               WHEREAS, pursuant to the Owners’ Continuation
Agreement and Amendment and the Global Amendment, Section 3.8 of the Development
Agreement has been revised to provide that GPC may in its sole discretion elect
to cancel the construction, completion, testing, startup and pre-operational
turnover of the Project, and to eliminate the right of the other Owners to elect
to continue the Project pursuant to Section 3.8 of the Development Agreement
following a decision of GPC to cancel the Project; and

 

18.                               WHEREAS, it is a condition precedent to DOE’s
execution and delivery of each of the Amended and Restated Loan Guarantee
Agreements that each of the parties hereto execute and deliver this Agreement
for the purpose of amending certain of the terms of the Original Owners Direct
Agreement as provided herein;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the parties hereto
hereby agree that the Original Owners Direct Agreement is amended and restated
in its entirety as follows:

 

SECTION 1:  Definitions and Interpretation.

 

1.01                        Definitions.  For purposes of this Agreement, the
following terms shall have the following meanings:

 

“Accession Agreements” means (a) the Accession Agreement, dated as of June 24,
2015, made by SPVJ and the MEAG Borrower Collateral Agent, (b) the Accession
Agreement, dated as of June 24, 2015, made by SPVM and the MEAG Borrower
Collateral Agent, and (c) the Accession Agreement, dated as of June 24, 2015,
made by SPVP and the MEAG Borrower Collateral Agent.

 

“Additional DOE Guarantees” has the meaning ascribed to it in recital 12.

 

5

--------------------------------------------------------------------------------



 

“Additional DOE Reimbursement Note” has the meaning ascribed to it in recital
15.

 

“Additional Installment Option Payment Amount” has the meaning ascribed to it in
Section 2.08(e)(ii).

 

“Additional Note Purchase Agreement” has the meaning ascribed in recital 11.

 

“Additional Promissory Note” has the meaning ascribed in recital 11.

 

“Additional Proportionate Interests” has the meaning ascribed to it in
Section 2.08(d)(i).

 

“Additional Units” means Vogtle Unit No. 3 and Vogtle Unit No. 4.

 

“Advance Notice Period” has the meaning ascribed to it in Section 2.08(a)(i).

 

“Agreement” has the meaning ascribed to it in the preamble.

 

“Agreement Termination Date” means the first day on which the Debt Termination
Date has occurred for all Borrowers.

 

“Amended and Restated Loan Guarantee Agreements” has the meaning ascribed to it
in recital 13.

 

“Assigned Agreements” means the Owner Documents, the Construction Completion
Agreement, the IP Agreements and the agreements listed on Appendix A.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Beacon Software” means the AP1000-compatible version of Best Estimate Analysis
for Core Operation Nuclear — Direct Margin Monitor System and its related
deliverables to be used in the operation of the Project.

 

“Beacon Software Agreement” means the agreement, to be entered into after the
date of this Agreement by the Service Provider and the Owners’ Agent, on behalf
of itself and as agent for the other Owners, pursuant to which the Owners will
acquire the Beacon Software including a license for the use thereof.

 

“Borrower(s)” has the meaning ascribed to it in recital 4; provided, however,
that a Borrower shall exclude any Person with respect to which the Debt
Termination Date has occurred.

 

“CCA Assignment and Assumption” has the meaning ascribed to it in
Section 2.08(c)(v).

 

“CCA Contractor” has the meaning ascribed to it in recital 10.

 

“CCA Suspension Period” has the meaning ascribed to it in Section 2.08(c)(ii).

 

6

--------------------------------------------------------------------------------



 

“Commercial Operation” means, with respect to an Additional Unit, midnight
following the achievement of all of the following with respect to such
Additional Unit: (i) occurrence of the Commercial Operation Date under and as
defined in the Construction Completion Agreement; (ii) demonstration by the
Owners’ Agent that the related transmission facilities have been completed and
such Additional Unit is capable of producing and delivering energy to the
transmission system; and (iii) such Additional Unit is declared available for
dispatch.

 

“Construction Completion Agreement” has the meaning ascribed to it in recital
10.

 

“Construction Contracts” has the meaning ascribed to it in recital 10.

 

“Construction Contract Notice of Termination” has the meaning ascribed to it in
Section 2.08(a)(i).

 

“Construction Contract Termination Consultation Period” has the meaning ascribed
to it in Section 2.08(a)(i).

 

“Continuing Owner” has the meaning ascribed to it in recital 8.

 

“Cost Allocation Procedures” means the Plant Vogtle Cost Allocation Procedures,
produced in accordance with the Development Agreement.

 

“Cost of Construction” has the meaning ascribed to it in the Ownership
Agreement.

 

“Dalton” has the meaning ascribed to it in the preamble.

 

“Debarment Regulations” means (i) the Government wide Debarment and Suspension
(Non-procurement) regulations (Common Rule), 53 Fed. Reg. 19204 (May 26, 1988),
(ii) Subpart 9.4 (Debarment, Suspension, and Ineligibility) of the Federal
Acquisition Regulations, 48 C.F.R. 9.400 9.409, and (iii) the revised Government
wide Debarment and Suspension (Non-procurement) regulations (Common Rule), 60
Fed. Reg. 33037 (June 26, 1995).

 

“Debt Termination Date” means, with respect to any Person, the first day on
which the indebtedness evidenced by all of such Person’s Promissory Notes has
been Indefeasibly Paid in cash in full (other than unasserted contingent
indemnity obligations and other obligations that expressly survive termination
of the applicable documents), all commitments of FFB under such Person’s Note
Purchase Agreements and its other Loan Guarantee Documents have terminated, and
such Person has Indefeasibly Paid in cash all sums due from it under its Amended
and Restated Loan Guarantee Agreement and its other Loan Guarantee Documents
(other than unasserted contingent indemnity obligations and other obligations
that expressly survive termination of the applicable documents).

 

“Declaration of Covenants” means the Declaration of Covenants and
Cross-Easements for Vogtle Additional Units, made as of April 21, 2006 and
recorded in Deed Book 598 at pages 35-70, Burke County, Georgia Records, among
the Owners, as amended by the Omnibus Amendment.

 

7

--------------------------------------------------------------------------------



 

“Defaulting Borrower” means any Borrower with respect to which an LGA Event of
Default has occurred and is continuing.

 

“Development Agreement” means the Plant Vogtle Owners Agreement Authorizing
Development, Construction, Licensing and Operation of Additional Generating
Units, dated as of May 13, 2005 and recorded in Deed Book 547 at pages 1-35,
Burke County, Georgia Records, among the Owners, as amended by Amendment No. 1,
dated as of April 21, 2006 and recorded in Deed Book 598 at pages 230-239, Burke
County, Georgia Records, as further amended by a letter agreement, dated
April 19, 2007, as supplemented by a First Addendum, dated as of April 8, 2008,
as further amended by Amendment No. 2, dated as of April 8, 2008 and recorded in
Deed Book 714 at pages 271-277, Burke County, Georgia Records, as further
amended by the Omnibus Amendment, as further amended by Amendment No. 3, dated
as of February 20, 2014 and recorded in Deed Book 905 at page 240, Burke County,
Georgia Records, as further amended by the Owners’ Continuation Agreement and
Amendment, and as further amended by the Global Amendment.

 

“DOE” has the meaning ascribed to it in the preamble.

 

“DOE Additional Payment Amount” has the meaning ascribed to it in
Section 2.08(d)(iv)(B).

 

“DOE Assumption Election” has the meaning ascribed to it in Section 2.08(c)(i).

 

“DOE Assumption Election Notice” has the meaning ascribed to it in
Section 2.08(c)(i).

 

“DOE Collateral Agent(s)” means the GPC Collateral Agent, the OPC Trustee or the
MEAG Borrower Collateral Agent, as applicable.

 

“DOE Cure Payment” has the meaning ascribed to it in Section 2.04(b).

 

“DOE Final Closing Payment Amount” has the meaning ascribed to it in
Section 2.08(d)(v)(B).

 

“DOE Guaranteed Loan” means the indebtedness evidenced by a Promissory Note that
is guaranteed, in whole or in part, by DOE pursuant to the applicable DOE
Guarantee.

 

“DOE Guarantees” has the meaning ascribed to it in recital 12.

 

“DOE Initial Closing Payment Amount” has the meaning ascribed to it in
Section 2.08(d)(iii)(B).

 

“DOE Reimbursement Notes” has the meaning ascribed to it in recital 15.

 

“DOE’s Ownership Interest” has the meaning ascribed to it in
Section 2.08(d)(vi).

 

“Downgrade Notice” has the meaning ascribed to it in Section 2.03.

 

8

--------------------------------------------------------------------------------



 

“EPC Assignment and Assumption” has the meaning ascribed to it in recital 8.

 

“EPC Contract” has the meaning ascribed to it in recital 3.

 

“EPC Contractor” has the meaning ascribed to it in recital 3.

 

“EPC Rejection” has the meaning ascribed to it in recital 9.

 

“Exchange Act” means the Securities and Exchange Act of 1934.

 

“Extended Approval Period” has the meaning ascribed to it in Section 2.08(c)(x).

 

“Facility Licenses” means (a) the IP License, dated as of July 20, 2017, by and
between GPC acting for itself and as Owners’ Agent and the Service Provider, and
(b) the Triggering Event IP License.

 

“Federal Government Business Day” means any Georgia Business Day other than a
day on which FFB or the Federal Reserve Bank of New York is not open for
business.

 

“FFB” has the meaning ascribed to it in recital 4.

 

“Final Closing” has the meaning ascribed to it in Section 2.08(d)(v).

 

“Final Percentage Interest” has the meaning ascribed to it in the Ownership
Agreement.  For the avoidance of doubt, the Final Percentage Interest of each
Owner is: (i) in the case of GPC, 45.7%; (ii) in the case of SPVJ, 9.3466423%;
(iii) in the case of SPVM, 7.6886571%; (iv) in the case of SPVP, 5.6647006%;
(v) in the case of OPC, 30%; and (vi) in the case of Dalton, 1.6%.

 

“Fitch” means Fitch Ratings, a part of the Fitch Group.

 

“Georgia Business Day” means any calendar day other than a Saturday, Sunday or
legal holiday recognized by the State of Georgia.

 

“Global Amendment” means the Global Amendments to Vogtle Additional Units
Agreements, dated as of February 18, 2019, by and among the Owners and MEAG.

 

“GPC” has the meaning ascribed to it in the preamble.

 

“GPC Acquired Proportionate Interest” has the meaning ascribed to it in
Section 2.08(d)(v).

 

“GPC Collateral Agent” has the meaning ascribed to it in the preamble.

 

“GPC Payment Amount” has the meaning ascribed to it in Section 2.08(d)(v)(B).

 

9

--------------------------------------------------------------------------------



 

“GPC Security Documents” means, the Deed to Secure Debt, Security Agreement and
Fixture Filing, dated as of February 20, 2014, and as amended and restated as of
the date hereof, made by GPC to the GPC Collateral Agent.

 

“GPC Tender Payments” has the meaning ascribed to it in Section 2.08(d)(iii)(B).

 

“GPC Security Interest” has the meaning ascribed to it in recital 14.

 

“Indefeasibly Paid” means (a) at any time before both Additional Units have
achieved Commercial Operation (as each such term is defined in the Ownership
Agreement), paid by a Borrower and with respect to such payment (i) more than 90
days have passed since the date such payment was made without there having been
filed any Insolvency Proceeding with respect to such Borrower, or (ii) in the
event any Insolvency Proceeding shall have been filed with respect to such
Borrower within 90 days of the date of such payment, no claim of avoidance with
respect to such payment under section 547 of the Bankruptcy Code shall have been
made before the expiration of the applicable period prescribed in
Section 546(a) of the Bankruptcy Code, and (b) at any time from and after the
Commercial Operation of both Additional Units, paid.

 

“Initial Closing” has the meaning ascribed to it in Section 2.08(d)(iii).

 

“Initial Closing Quarterly Information Date” has the meaning ascribed to it in
Section 2.08(d)(iii)(B).

 

“Initial Transferred Proportionate Interest” has the meaning ascribed to it in
Section 2.08(d)(i).

 

“Insolvency Proceedings” means any bankruptcy, insolvency, liquidation,
reorganization, restructuring, controlled management, suspension of payments,
scheme of arrangement, appointment of provisional liquidator, receiver or
administrative receiver, petition for winding up or similar proceeding, under
any applicable law, relating to debtor and creditor rights in any jurisdiction
and whether voluntary or involuntary.

 

“Interim Period” has the meaning ascribed to it in Section 2.08(c)(iii).

 

“Interim Period Payment Amount” All costs and expenses incurred by DOE
(a) pursuant to its obligation under the first sentence of
Section 2.08(c)(iv) or (b) in connection with providing, or pursuant to, any
payment assurance or indemnity provided pursuant to the second sentence of
Section 2.08(c)(iv).

 

“Investment Grade” means, with respect to a rating given by a Major Rating
Agency, (a) in the case of Moody’s, a rating equal to or higher than Baa3 (or
the equivalent), (b) in the case of S&P, a rating equal to or higher than BBB-
(or the equivalent), (c) in the case of Fitch, a rating equal to or higher than
BBB- (or the equivalent) and (d) in the case of a Substitute Rating Agency, an
investment grade credit rating equivalent to any of the foregoing ratings.

 

“IP Agreement Default” has the meaning ascribed to it in Section 2.04(a).

 

10

--------------------------------------------------------------------------------



 

“IP Agreement Default Notice” has the meaning ascribed to it in Section 2.04(a).

 

“IP Agreements” means the Services Agreement, the Westinghouse Fuel Assembly
Agreement, the Westinghouse License Agreement, the Facility Licenses, the
Southern Nuclear Direct Agreement (as defined in each Amended and Restated Loan
Guarantee Agreement), the Beacon Software Agreement, any replacement agreement
for any of the foregoing and any Additional Project Document (as defined in each
Amended and Restated Loan Guarantee Agreement) for the supply of fuel assemblies
and/or related required software for the Project.

 

“Knowledge” means, with respect to any Owner, the actual knowledge of any
officer of such Owner.

 

“LGA Event of Default” means, with respect to any Borrower, an “Event of
Default” as such term is defined in such Borrower’s Amended and Restated Loan
Guarantee Agreement.

 

“Loan Guarantee Documents” means, with respect to any Borrower, the Loan
Documents as defined in such Borrower’s Amended and Restated Loan Guarantee
Agreement.

 

“Major Rating Agencies” means (a) each of S&P, Moody’s and Fitch; and (b) if any
of Moody’s, S&P or Fitch ceases to rate the relevant Owner or MEAG, as the case
may be, or fails to make a rating of such Owner or MEAG, as the case may be,
publicly available for reasons outside of the control of such Borrower or (in
the case of a MEAG Borrower or MEAG) MEAG, as the case may be, a Substitute
Rating Agency.

 

“MEAG” has the meaning ascribed to it in the preamble.

 

“MEAG Borrower” has the meaning ascribed to it in recital 4.

 

“MEAG Borrower Collateral Agent” has the meaning ascribed to it in the preamble.

 

“MEAG Borrower Security Documents” with respect to each MEAG Borrower, means the
Deed to Secure Debt, the Bond Resolution, the Security Agreement, the Accounts
Agreement, the Blocked Accounts Agreement, the Equity Pledge Agreement and the
Validation Order (as each such term is defined in such MEAG Borrower’s Amended
and Restated Loan Guarantee Agreement), in each case, if applicable, as amended
and restated as of the date hereof.

 

“MEAG Borrower Security Interest” has the meaning ascribed to it in recital 16.

 

“MEAG SPV Equity” has the meaning ascribed to it in Section 2.02(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“New Aggregate Percentage Interest” has the meaning ascribed to it in
Section 2.08(d)(iv).

 

“No Replacement Event” has the meaning ascribed to it in Section 2.08(b).

 

11

--------------------------------------------------------------------------------



 

“Note Purchase Agreements” has the meaning ascribed to it in recital 11.

 

“NRC” means the U.S. Nuclear Regulatory Commission, an agency of the United
States of America.

 

“Nuclear Managing Board Agreement” means the Second Amended and Restated Nuclear
Managing Board Agreement for Plant Hatch and Plant Vogtle, dated as of April 21,
2006, among the Owners, as amended by Amendment No. 1 dated as of April 8, 2008,
and as further amended by Amendment No. 2 dated as of February 20, 2014.

 

“ODA Cost of Construction” means, with respect to any Person, without
duplication, (a) all Cost of Construction incurred by such Person and (b) with
respect to an Additional Unit, all other costs incurred by such Person in
connection with the planning, design, licensing, acquisition, construction,
completion, startup, commissioning, renewal, addition, modification, replacement
or Decommissioning (as defined in the Ownership Agreement) of the applicable
Additional Unit Property (as defined in the Ownership Agreement), or any portion
thereof, that are (or, in the case of costs of DOE or its designee, including
unreimbursed DOE Cure Payments and costs of DOE contemplated under Section 2.08,
would, assuming such costs were costs of an Owner, be) properly recordable in
accordance with the Electric Plant Instructions (as defined in the Uniform
System of Accounts (as defined in the Ownership Agreement)), including interest
cost attributable to the carrying of such Person’s respective investment in such
Additional Unit Property.

 

“Omnibus Amendment” has the meaning ascribed to it in recital 2.

 

“OPC” has the meaning ascribed to it in the preamble.

 

“OPC Indenture” has the meaning ascribed to it in recital 15.

 

“OPC Indenture Event of Default” means an “Event of Default” as such term is
defined in the OPC Indenture.

 

“OPC Security Interest” has the meaning ascribed to it in recital 15.

 

“OPC Trustee” means U.S. Bank National Association, as successor to SunTrust
Bank, formerly SunTrust Bank, Atlanta, in its capacity as trustee under the OPC
Indenture.

 

“Operating Agreement” means the Plant Alvin W. Vogtle Nuclear Units Amended and
Restated Operating Agreement, dated as of April 21, 2006 and recorded in Deed
Book 598 at pages 240-290, Burke County, Georgia Records, among the Owners, as
amended by Amendment No. 1, dated as of April 8, 2008 and recorded in Deed Book
714 at pages 278-284, Burke County, Georgia Records, as further amended by the
Omnibus Amendment, as further amended by Amendment No. 2, dated as of
February 20, 2014 and recorded in Deed Book 905 at pages 261-271, Burke County,
Georgia Records, and as further amended by the Global Amendment.

 

“Operator” means Southern Nuclear Operating Company, Inc., a corporation
organized and existing under the laws of the State of Delaware.

 

12

--------------------------------------------------------------------------------



 

“Original DOE Guarantees” has the meaning ascribed in recital 5.

 

“Original Loan Guarantee Agreements” has the meaning ascribed in recital 6.

 

“Original Loan Guarantee Documents” means, with respect to any Borrower, the
Loan Documents as defined in such Borrower’s Original Loan Guarantee Agreement.

 

“Original Note Purchase Agreements” has the meaning ascribed in recital 4.

 

“Original Owners Direct Agreement” means the Owners Consent to Assignment and
Direct Agreement and Amendment to Plant Alvin W. Vogtle Additional Units
Ownership Participation Agreement, dated as of February 20, 2014, by and among
GPC, OPC, MEAG, Dalton, DOE and the GPC Collateral Agent, and as acceded to by
the MEAG Borrowers and the MEAG Borrower Collateral Agent pursuant to the
Accession Agreements.

 

“Original Promissory Notes” has the meaning ascribed in recital 4.

 

“Owner Actual Payment Amount” has the meaning ascribed to it in
Section 2.08(d)(v)(B).

 

“Owner Additional Payment Amount” has the meaning ascribed to it in
Section 2.08(d)(iv)(B).

 

“Owner Payment Amount” has the meaning ascribed to it in
Section 2.08(d)(iii)(B).

 

“Owner Documents” means the Ownership Agreement, the Development Agreement, the
Nuclear Managing Board Agreement, the Declaration of Covenants, the Cost
Allocation Procedures, the Operating Agreement, the Owners’ Continuation
Agreement and Amendment, the Global Amendment and all other contracts related to
the Project entered into by the Owners related to any adjustments of undivided
ownership interests in the Project or any changes material to the role of GPC
with respect to the Project as Owners’ Agent or otherwise.

 

“Owner Party” has the meaning ascribed to it in Section 4.01.

 

“Owners” has the meaning ascribed to it in the preamble; provided, however, that
following the sale or other transfer by an Owner of all of its Ownership
Interest to another Person, such Owner shall no longer be an Owner for purposes
of this Agreement.

 

“Owners’ Agent” has the meaning ascribed to it in recital 3.

 

“Owners’ Continuation Agreement and Amendment” means the Agreement Regarding
Additional Participating Party Rights and Amendment No. 3 to Ownership Agreement
and Amendment No. 4 to Development Agreement, dated as of November 2, 2017, by
and among the Owners and MEAG, as amended by the First Amendment to Agreement
Regarding Additional Participating Party Rights and Amendment No. 3 to Ownership
Agreement and Amendment No. 4 to Development Agreement, dated as of August 31,
2018, by and among the Owners and MEAG, and as further amended by the Global
Amendment.

 

13

--------------------------------------------------------------------------------



 

“Ownership Agreement” has the meaning ascribed to it in recital 2.

 

“Ownership Agreement IP Default” has the meaning ascribed to it in
Section 2.04(a).

 

“Ownership Agreement IP Default Notice” has the meaning ascribed to it in
Section 2.04(a).

 

“Ownership Interest” has the meaning ascribed to it in the Ownership Agreement.

 

“Parties” means, collectively, the Owners, MEAG, DOE, the GPC Collateral Agent
and the MEAG Borrower Collateral Agent.

 

“Person” means any natural person, corporation, company, partnership, limited
liability company, firm, voluntary association, joint venture, trust,
unincorporated organization, governmental authority, state instrumentality,
political subdivision, or any other entity whether acting in an individual,
fiduciary or other capacity.

 

“Prior Aggregate Percentage Interest” has the meaning ascribed to it in
Section 2.08(d)(iv).

 

“Project” has the meaning ascribed to it in recital 1.

 

“Project Termination Notice” has the meaning ascribed to it in
Section 2.08(a)(i).

 

“Promissory Notes” has the meaning ascribed to it in recital 11.

 

“Replacement Construction Contract” has the meaning ascribed to it in
Section 2.08(a)(i).

 

“Replacement Construction Contract Termination Notice” has the meaning ascribed
to it in Section 2.08(a)(i).

 

“Replacement Services Agreement” means a Replacement Construction Contract
entered into with respect to the replacement of the Services Agreement.

 

“Retained Ownership Interest” has the meaning ascribed to it in
Section 2.08(d)(vi).

 

“S&P” means Standard & Poor’s Global Ratings, a Standard & Poor’s Financial
Services LLC business.

 

“Security Documents” means, (a) with respect to GPC, the GPC Security Documents,
(b) with respect to OPC, the OPC Indenture and (c) with respect to any MEAG
Borrower, the MEAG Borrower Security Documents of such MEAG Borrower.

 

“Security Interest” has the meaning ascribed to it in recital 16.

 

“Service Provider” has the meaning ascribed to it in recital 10.

 

14

--------------------------------------------------------------------------------



 

“Services Agreement” has the meaning ascribed to it in recital 10.

 

“Services Agreement Assignment and Assumption” has the meaning ascribed to it in
Section 2.08(c)(vi).

 

“Services Agreement Interim Period” has the meaning ascribed to it in
Section 2.08(c)(iii).

 

“Subsequent Closing” has the meaning ascribed to it in Section 2.08(d)(iv).

 

“Substitute Rating Agency” means any “nationally recognized statistical rating
organization” within the meaning of Rule 15c3-1(c)(2)(vi)(F) under the Exchange
Act selected by the relevant Owner and, if the relevant Owner is a subsidiary of
MEAG, MEAG, as the case may be (as certified by its Chief Executive Officer or
Chief Financial Officer) as a replacement agency for Moody’s, S&P or Fitch, or
all of them, as the case may be.

 

“Triggering Event Cancellation Notice” has the meaning ascribed to it in
Section 2.08(a)(i).

 

“Triggering Event IP License” means the Facility IP License in the Event of
Triggering Event, dated as of July 20, 2017, by and between GPC acting for
itself and as Owners’ Agent and the Service Provider.

 

“Triggering Event IP License Assignment and Assumption” has the meaning ascribed
to it in Section 2.08(c)(x).

 

“Trust Estate” has the meaning ascribed to it in the OPC Indenture.

 

“Westinghouse Fuel Assembly Agreement” means the Contract for AP1000 Fuel
Fabrication, Design and Related Services, dated as of April 3, 2009, between the
Operator, acting as agent for GPC (acting for itself and as agent for the other
Owners), collectively as owner, and Westinghouse Electric Company LLC, as
amended by Amendment No. 1 dated as of June 21, 2012.

 

“Westinghouse License Agreement” means the Amended and Restated License
Agreement, dated February 9, 2012, between Southern Nuclear Operating
Company, Inc., for itself and as agent for Alabama Power Company and GPC (acting
for itself and as agent for the other Owners), collectively as licensee, and
Westinghouse Electric Company LLC.

 

1.02                        Interpretation.  Except as otherwise expressly
provided, the following rules of interpretation shall apply to this Agreement:

 

(a)                                 the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined;

 

(b)                                 whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms;

 

15

--------------------------------------------------------------------------------



 

(c)                                  the words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”;

 

(d)                                 the word “will” shall be construed to have
the same meaning and effect as the word “shall”;

 

(e)                                  unless the context requires otherwise, any
definition of or reference to any agreement, instrument or other document herein
(i) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein, therein or in any Loan Guarantee Document), (ii) shall include
all documents, instruments or agreements issued or executed in replacement
thereof and (iii) shall include any appendices, schedules and exhibits thereto
(but shall exclude, in the case of this Agreement, Appendix B hereto, which is
provided for illustrative purposes only);

 

(f)                                   a reference to a Person includes its
successors and permitted assigns, and a reference to an Owner includes any
permitted transferee of all or a portion of such Owner’s undivided interest in
the Project;

 

(g)                                  any reference to any applicable law shall
include all references to such applicable law as amended from time to time;

 

(h)                                 the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof; and

 

(i)                                     all references herein to Articles,
Sections and Appendices shall be construed to refer to Articles and Sections of,
and Appendices to, this Agreement.

 

SECTION 2:  Consent to Assignment; General Undertakings.

 

2.01                        Acknowledgement of Financing Arrangements.  Each
Owner and MEAG hereby acknowledges that (a) pursuant to the applicable DOE
Guarantees, DOE has guaranteed the obligations of each Borrower under the
Promissory Notes issued by such Borrower, which notes evidence the DOE
Guaranteed Loans being made available to such Borrower for the purpose of
financing a portion of such Borrower’s undivided ownership interest in the
Project and its obligations under the Ownership Agreement and the Construction
Contracts; and (b) pursuant to the applicable Security Documents, (i) each of
GPC and each MEAG Borrower has granted a Security Interest in, among other
collateral, its rights under the Assigned Agreements and MEAG has granted a
Security Interest in all of the equity ownership interests in such MEAG
Borrower, to the applicable DOE Collateral Agent as first priority security,
subject, in each case, to Permitted Liens (as defined in the applicable Security
Document for such Borrower), for the repayment and performance of the
obligations of such Borrower arising under or in connection with its respective
Loan Guarantee Documents, and (ii) OPC has granted a Security Interest in, among
other collateral, its rights under the Assigned Agreements to the OPC Trustee as
first priority security, subject to Permitted Exceptions (as defined in the OPC
Indenture) for the

 

16

--------------------------------------------------------------------------------



 

repayment of the obligations of OPC under its Promissory Notes and DOE
Reimbursement Notes.

 

2.02                        Consent to Security.

 

(a)                                 Each Owner and MEAG hereby consents to the
granting of each Security Interest by each Borrower and the pledge by MEAG of
all of the equity ownership interests in each MEAG Borrower (the “MEAG SPV
Equity”) pursuant to such Borrower’s Security Documents and to the exercise of
DOE’s and the applicable DOE Collateral Agent’s rights and remedies thereunder
in accordance with the terms of such Security Documents and this Agreement. 
Notwithstanding any provision of this Agreement to the contrary, DOE and each
DOE Collateral Agent party hereto acknowledges and agrees that nothing in this
Agreement shall be construed as a consent by OPC, MEAG, any MEAG Borrower or
Dalton to any assignment (whether collateral or otherwise) by GPC of any of its
rights or obligations in its capacity as agent for the Owners under any of the
Owner Documents, and that any such attempted assignment, unless done strictly in
accordance with the provisions for removal or resignation of the Owners’ Agent
in the Owner Documents, shall be null and void.

 

(b)                                 Each of the Owners and MEAG agrees that the
grant of the Security Interests by the Borrowers and MEAG pursuant to the
Security Documents does not relieve it from its obligation to continue
performance of the Assigned Agreements to which it is a party.

 

2.03                        Notice of Downgrade.  Prior to Commercial Operation
of both Additional Units, each Borrower and the Owners’ Agent shall give notice
to DOE and to each of the other Owners, promptly after (x) such Borrower (or, in
the case of a MEAG Borrower, any credit rating applicable to any bonds issued by
MEAG in connection with the Project) has been, and (y) in the case of the
Owners’ Agent, the Owners’ Agent obtains Knowledge that any Owner (or, in the
case of a MEAG Borrower, any credit rating applicable to any bonds issued by
MEAG in connection with the Project) has been, downgraded below Investment Grade
by any Major Rating Agency (each such notice, a “Downgrade Notice”).

 

2.04                        Notice of Ownership/IP Agreement Payment Defaults;
DOE Right to Cure.

 

(a)                                 Upon the occurrence of any payment default
by an Owner under the Ownership Agreement (to the extent such payment is
required to meet such Owner’s payment obligations under any IP Agreement) (an
“Ownership Agreement IP Default”) or any payment default by an Owner (or its
agent) under any IP Agreement (an “IP Agreement Default”), such Owner (but only
if such Owner is a Borrower) and the Owners’ Agent shall, (x) not later than
five Georgia Business Days after such default, give DOE prompt notice thereof
(each such notice, as the case may be, an “Ownership Agreement IP Default
Notice” or an “IP Agreement Default Notice”), and (y) in the case of an IP
Agreement Default Notice, promptly after such Person obtains Knowledge of any of
the additional facts specified under clauses (i) through (iv) below during the
continuance of the IP Agreement Default that materially affect the information
previously delivered, give DOE a further notice that shall specify such
additional facts in reasonable detail, in each case as of the date of such
further notice:

 

17

--------------------------------------------------------------------------------



 

(i)                                     the amount of the payment default and
all damages or other charges (if any) to be paid as a result thereof;

 

(ii)                                  an estimate of all other amounts owed by
such Owner under the relevant IP Agreement;

 

(iii)                               an estimate of any other overdue liabilities
or unperformed obligations of such Owner then outstanding with respect to the
Project, including under the Owner Documents and the IP Agreements; and

 

(iv)                              an estimate of any other liabilities or
obligations of such Owner under the relevant IP Agreement which are likely to
fall due within 90 days after the date of the IP Agreement Default Notice.

 

(b)                                 Each Borrower agrees that DOE shall have the
right, but not the obligation, to cure any Ownership Agreement IP Default or IP
Agreement Default by a Borrower in the event such Ownership Agreement IP Default
or IP Agreement Default is not cured by another Owner within five Georgia
Business Days following delivery of the Ownership Agreement IP Default Notice or
IP Agreement Default Notice, by making such payment on the defaulting Borrower’s
behalf (each such payment, a “DOE Cure Payment”) by advancing funds for such
purpose on behalf of such Borrower pursuant to such Borrower’s Amended and
Restated Loan Guarantee Agreement and Security Documents.

 

(c)                                  Each Owner has the right to reimburse DOE
for any DOE Cure Payment.  Upon making the reimbursement, the Owner shall have
the rights under Section 7.7 of the Ownership Agreement with respect to such
reimbursed amount.

 

(d)                                 Upon delivering a notice of intent to make
an overdue payment on behalf of a defaulting Owner pursuant to Section 7.7(c) of
the Ownership Agreement with respect to any Ownership Agreement IP Default, such
Owner shall promptly provide DOE with the details of that notice and the amount
of the payment.

 

2.05                        Consultation with DOE Following Notice of Downgrade
or Ownership/IP Agreement Default.

 

(a)                                 The Owners and DOE agree that following the
delivery of a Downgrade Notice, an Ownership Agreement IP Default Notice or an
IP Agreement Default Notice, they will consult with one another as to the impact
of such downgrade or default on the Project or the downgraded or defaulting
Person’s ability to perform its obligations pursuant to the Owner Documents and
the IP Agreements, and potential courses of action.

 

(b)                                 To facilitate such consultation process,
(i) at the request of DOE, each Owner agrees to meet with DOE in Atlanta,
Georgia with respect to a Downgrade Notice, an Ownership Agreement IP Default
Notice or an IP Agreement Default Notice; and (ii) at the request of Owners
holding a majority of the aggregate Ownership Interests (as defined in the
Ownership Agreement), DOE agrees to meet with the Owners in Washington, D.C.
with respect to a

 

18

--------------------------------------------------------------------------------



 

Downgrade Notice, an Ownership Agreement IP Default Notice or an IP Agreement
Default Notice.  Each such meeting shall be at reasonable times and upon
reasonable prior notice by the Person or Persons requesting the meeting.

 

2.06                        Rejection of Ownership Agreement in Bankruptcy.  If
a Borrower files for bankruptcy protection and rejects the Ownership Agreement
as an executory contract, DOE or the relevant DOE Collateral Agent (or its
transferee) will have the right to require that the remaining Owners enter into
a replacement agreement for such rejected agreement with DOE (or the DOE
Collateral Agent or transferee), as a replacement Owner for the Borrower that
rejected the Ownership Agreement, on substantially the same terms and conditions
as such rejected agreement.

 

2.07                        Limitation of Liability for Owners’ Agent and for
DOE.  In no event shall any action or omission by GPC, as the Owners’ Agent,
under this Agreement constitute a default by a Borrower under its respective
Amended and Restated Loan Guarantee Agreement.  The provisions of the Ownership
Agreement that provide limitations on the liability of GPC with respect to any
actions or omissions in its capacity as Owners’ Agent shall be applicable to any
actions or omissions by GPC, as Owners’ Agent, under this Agreement.  With
respect to any actions or omissions by DOE under this Agreement with respect to
any Borrower, the provisions of the applicable Amended and Restated Loan
Guarantee Agreement that provide limitations on the liability of DOE to such
Borrower shall apply to such actions or omissions with respect to such Borrower,
except as otherwise expressly provided herein.

 

2.08                        Termination of Construction Contracts by Owners’
Agent.

 

(a)                                 (i)                                    
Except as otherwise provided under Section 2.08(b)(ii), the Owners’ Agent shall
provide 90 days’ prior notice to DOE (any such notice, a “Construction Contract
Notice of Termination”) in advance of exercising, in accordance with the terms
and conditions of the Owner Documents, (i) the Owners’ right under Section 21.3
of the Construction Completion Agreement to terminate the Construction
Completion Agreement or (ii) the Owners’ right under the Services Agreement to
terminate the Services Agreement, except that no Construction Contract Notice of
Termination will be required under this clause (ii) if a Triggering Event (as
defined in the Triggering Event IP License) will occur in connection with such
termination (each such 90 day period, or such shorter period satisfactory to
DOE, an “Advance Notice Period”).  The Owners’ Agent shall deliver a copy of any
Construction Contract Notice of Termination to each of the other Owners.  The
Construction Contract Notice of Termination shall (1) provide the earliest date
on which the applicable Construction Contract or Construction Contracts will be
terminated (which date shall not be earlier than 90 days following the date of
delivery of the Construction Contract Notice of Termination or such earlier date
satisfactory to DOE) and (2) indicate whether the Owners, acting in accordance
with the terms and conditions of the Owner Documents, (A) intend to continue
with the development and construction of the Project if such Owners are able to
enter into a replacement agreement with respect to such Construction Contract or
Construction Contracts (any such replacement agreement, a “Replacement
Construction Contract”) on terms and conditions satisfactory to them, acting in
accordance with the terms and

 

19

--------------------------------------------------------------------------------



 

conditions of the Owner Documents (in which case the Construction Contract
Notice of Termination shall constitute a “Replacement Construction Contract
Termination Notice”); provided, that any Replacement Construction Contract with
respect to the Services Agreement must provide the Owners access to the
intellectual property rights that are made available to the Owners under the
Facility Licenses (a “Replacement Services Agreement”),  or (B) do not intend to
enter into a Replacement Construction Contract or Replacement Construction
Contracts (in which case the Construction Contract Notice of Termination shall
constitute a “Project Termination Notice” and the Advance Notice Period shall
constitute a “ Construction Contract Termination Consultation Period”).  In the
event the Owners, in accordance with the terms and conditions of the Owner
Documents, have terminated the Services Agreement and a Triggering Event
occurred in connection with such termination, if at any time thereafter the
Owners’ Agent or the Owners, in accordance with the Owner Documents, cancel
construction of the Project, the Owners’ Agent shall deliver a notice (a
“Triggering Event Cancellation Notice”) to DOE (with a copy to the other
Owners), which Triggering Event Cancellation Notice shall be treated as a
Project Termination Notice.

 

(ii)                                  Notwithstanding any other term or
provision of this Section 2.08, all actions to be taken by any one or more of
the Owners or by the Owners’ Agent shall be taken pursuant to and in compliance
with the terms and conditions of the Owner Documents.  Except as otherwise
expressly set forth in this Section 2.08 with respect to (A) authority granted
by the Owners to the Owners’ Agent to take specific actions described herein and
(B) the rights and obligations of the various Parties to purchase or sell
Ownership Interests in accordance with the terms hereof and of the Owner
Documents, nothing in this Section 2.08 shall, or shall be construed as,
altering, modifying, expanding, contracting, limiting or otherwise changing the
respective rights and obligations of each of the Owners with respect to each
other Owner or the Owners’ Agent, or of the Owners’ Agent with respect to the
Owners or each Owner, in each case as set forth in the Owner Documents.

 

(b)                                 (i) In the event the Owners’ Agent delivers
a Replacement Construction Contract Termination Notice to DOE with respect to
the Construction Completion Agreement, the Owners, acting in accordance with the
terms and conditions of the Owner Documents, (A) may elect to exercise the
Owners’ right under Section 21.3 of the Construction Completion Agreement to
terminate the Construction Completion Agreement following the expiration of the
Advance Notice Period, and (B) shall have a period of 180 days from the date the
Replacement Construction Contract Termination Notice is delivered to DOE during
which the Owners shall seek to enter into a Replacement Construction Contract on
terms and conditions satisfactory to them (acting in accordance with the terms
and conditions of the Owner Documents) and, with respect to GPC, to the Georgia
Public Service Commission.  In the event such Owners (acting in accordance with
the terms and conditions of the Owner Documents) do not enter into such a
Replacement Construction Contract within such 180-day period (such failure to
enter into a Replacement Construction Contract, a “No Replacement Event”), then
each Borrower shall be subject to the obligations, if any, set forth in such
Borrower’s Loan Guarantee Documents with respect to such No Replacement Event.

 

20

--------------------------------------------------------------------------------



 

(ii) In the event the Owners’ Agent delivers a Replacement Construction Contract
Termination Notice to DOE with respect to the Services Agreement, the Owners,
acting in accordance with the terms and conditions of the Owner Documents, may
elect to exercise the Owners’ right under the Services Agreement to terminate
the Services Agreement upon the earlier of (A) entry into a Replacement Services
Agreement, or (B) if the Owners determine not to enter into a Replacement
Services Agreement, not earlier than 90 days following delivery by the Owners’
Agent to DOE of a revised Construction Contract Notice of Termination indicating
that the Owners intend to terminate the Services Agreement without a Replacement
Services Agreement, which notice shall be treated as a Project Termination
Notice, and any such termination shall be subject to the provisions of
Section 2.08(c).

 

(c)                                  (i)                                     In
the event the Owners’ Agent delivers a Project Termination Notice, each Borrower
shall be subject to the obligations, if any, set forth in such Borrower’s Loan
Guarantee Documents with respect to a Project Termination Notice.  During the
Construction Contract Termination Consultation Period DOE may elect, subject to
Section 2.08(d)(v), to assume in writing all of the rights and obligations under
either or both of the Construction Completion Agreement and the Services
Agreement (including the Facility Licenses) of (A) GPC (other than in its
capacity as Owners’ Agent) and (B) the other Owners (the “DOE Assumption
Election”) by delivering notice of such election to each Owner (the “DOE
Assumption Election Notice”); provided, that, if the Project Termination Notice
was a Triggering Event Cancellation Notice, DOE’s right during the 90 days
following receipt of such notice will be, subject to Section 2.08(d)(v), a right
to assume in writing all of the rights and obligations under either or both of
the Construction Completion Agreement and the Triggering Event IP License of
(A) GPC (other than in its capacity as Owners’ Agent) and (B) the other Owners
(which shall be treated as a DOE Assumption Election) by delivering notice of
such election to each Owner (which notice shall be treated as a DOE Assumption
Election Notice).  In the event the Owners’ Agent delivers a Project Termination
Notice, no subsequent tenders of Ownership Interests shall be permitted pursuant
to Section 7.11(c) of the Ownership Agreement, and GPC shall be deemed to have
elected to cancel the Project in lieu of accepting any pending tenders pursuant
to Section 7.11(c) of the Ownership Agreement.

 

(ii)                               As a condition to completing the CCA
Assignment and Assumption, DOE must obtain any required approvals of any
governmental authority; provided, however, that if any approvals of any
governmental authority, including the NRC, are required as a condition to
completing the CCA Assignment and Assumption and cannot be obtained within the
Construction Contract Termination Consultation Period, then, upon receipt from
DOE of the assurance of payment and indemnity described in clause (iv) below,
the Owners’ Agent shall exercise the Owners’ right to suspend the work under the
Construction Completion Agreement prior to the expiration of the Construction
Contract Termination Consultation Period, and such suspension shall continue
until the earlier of (A) such time as such approvals shall have been obtained or
(B) (1) the termination of the Construction Completion Agreement by the CCA
Contractor pursuant to Section 21.1.3 of the Construction Completion Agreement,
or (2) the termination of the Construction Completion Agreement by the Owners in
accordance with the immediately following sentence (the “CCA Suspension
Period”).  If, prior to the expiration of the Construction

 

21

--------------------------------------------------------------------------------



 

Contract Termination Consultation Period, DOE has not delivered the DOE
Assumption Election Notice to the Owners with respect to the Construction
Completion Agreement, or DOE has delivered the DOE Assumption Election Notice to
the Owners and either (X) all approvals described in the immediately preceding
sentence are not obtained within 365 days of the date of such notice or (Y) DOE
has failed to make any payment required under Section 2.08(c)(iv) on a timely
basis, then the Owners’ Agent may exercise the Owners’ right under Section 21.3
of the Construction Completion Agreement to terminate the Construction
Completion Agreement.

 

(iii)                               As a condition to completing the Services
Agreement Assignment and Assumption, DOE must obtain any required approvals of
any governmental authority; provided, however, that if any approvals of any
governmental authority, including the NRC, are required as a condition to
completing the Services Agreement Assignment and Assumption and cannot be
obtained within the Construction Contract Termination Consultation Period, then,
upon receipt from DOE of the assurance of payment and indemnity described in the
immediately following clause (iv), the Owners’ Agent shall refrain from
terminating the Services Agreement and, to the extent instructed by DOE, shall
exercise the Owners’ right to reduce the scope of work under the Services
Agreement prior to the expiration of the Construction Contract Termination
Consultation Period, and such obligations to refrain from terminating, and
reduce the scope of work under, the Services Agreement shall continue until the
earlier of (A) such time as such approvals shall have been obtained or (B) the
termination of the Services Agreement by the Owners in accordance with the
immediately following sentence (the “Services Agreement Interim Period” and,
together with the CCA Suspension Period, the “Interim Period” or, each of the
CCA Suspension Period and the Services Agreement Interim Period individually, an
“Interim Period”).  If, prior to the expiration of the Construction Contract
Termination Consultation Period, DOE has not delivered the DOE Assumption
Election Notice to the Owners with respect to the Services Agreement, or DOE has
delivered the DOE Assumption Election Notice to the Owners with respect to the
Services Agreement and either (X) all approvals described in the immediately
preceding sentence are not obtained within 365 days of the date of such notice
or (Y) DOE has failed to make any payment required under Section 2.08(c)(iv) on
a timely basis, then the Owners’ Agent may exercise the Owners’ right under
Section 20.1 of the Services Agreement to terminate the Services Agreement.

 

(iv)                              All costs and expenses charged by the CCA
Contractor or the Service Provider, or otherwise chargeable by the Owners’ Agent
to the Owners pursuant to the Ownership Agreement, for or in connection with a
suspension of work under the Construction Completion Agreement or for the full
scope of work or any reduced scope of work under the Services Agreement pursuant
to the immediately preceding clauses (ii) and (iii), shall be solely for the
account of DOE (including, for the avoidance of doubt, any costs that would
otherwise be payable by GPC with respect to another Owner’s Ownership Interest
pursuant to Section 7.11(b) or 7.11(c) of the Ownership Agreement).  The
obligation of the Owners’ Agent to suspend the work under the Construction
Completion Agreement pursuant to clause (ii) or to refrain from terminating the
Services Agreement (whether with a full scope of work or any reduced scope of
work as instructed by DOE) pursuant

 

22

--------------------------------------------------------------------------------



 

to clause (iii) shall be conditioned upon the prior receipt by the Owners’ Agent
from DOE of (A) an assurance of payment satisfactory to the Owners’ Agent,
including that such assurance of payment (and payments to be made thereunder)
shall not be subject to appropriations risk, and (B) an indemnity to each Owner
and the Owners’ Agent (and their respective officials, advisors, servants,
officers, directors, employees, representatives, attorneys and agents) in form
and substance satisfactory to it, from and against any cost, loss, expense or
damage, including, without limitation, attorney fees and expenses, suffered or
incurred by it and arising directly out of such suspension of the Construction
Completion Agreement and continuation of work under the Services Agreement,
subject to a cap to be agreed upon by DOE, each Owner and the Owners’ Agent.

 

(v)                                 In the event DOE has made the DOE Assumption
Election with respect to the Construction Completion Agreement in accordance
with the requirements of Section 2.08(c)(i), then prior to the later to occur of
the expiration of the Construction Contract Termination Consultation Period or
the expiration of the CCA Suspension Period, DOE shall assume, in a writing
satisfactory to each Owner and subject to Section 2.08(d)(v), all of the rights
and obligations of each Owner (other than the rights and obligations of GPC in
its capacity as Owners’ Agent) under the Construction Completion Agreement, and
each Owner shall execute and deliver such additional documentation as shall be
reasonably necessary in furtherance of the assignment to, and assumption by, DOE
of all of the right, title and interest of each Owner in and to the Construction
Completion Agreement (other than any right, title and interest of GPC in its
capacity as Owners’ Agent) (the “CCA Assignment and Assumption”).

 

(vi)                              In the event DOE has made the DOE Assumption
Election with respect to the Services Agreement in accordance with the
requirements of Section 2.08(c)(i), then prior to the later to occur of the
expiration of the Construction Contract Termination Consultation Period or the
expiration of the Services Agreement Interim Period, DOE shall assume, in a
writing satisfactory to each Owner and subject to Section 2.08(d)(v), all of the
rights and obligations of each Owner (other than the rights and obligations of
GPC in its capacity as Owners’ Agent) under the Services Agreement (including
the Facility Licenses), and each Owner shall execute and deliver such additional
documentation as shall be reasonably necessary in furtherance of the assignment
to, and assumption by, DOE of all of the right, title and interest of each Owner
in and to the Services Agreement (other than any right, title and interest of
GPC in its capacity as Owners’ Agent) (the “Services Agreement Assignment and
Assumption”).

 

(vii)                           In the event DOE has made the DOE Assumption
Election in accordance with Section 2.08(c)(i) and DOE has completed the CCA
Assignment and Assumption in accordance with the requirements of
Section 2.08(c)(v) and/or the Services Agreement Assignment and Assumption in
accordance with the requirements of Section 2.08(c)(vi) and/or the Triggering
Event IP License Assumption in accordance with Section 2.08(c)(x), then DOE
shall have the right to acquire all or a portion (as the case may be) of the
Ownership Interest of each Owner, either in accordance with Section 2.08(d) or
in accordance with Section 2.08(e), at any time following receipt of all
approvals and

 

23

--------------------------------------------------------------------------------



 

consents required by law, including any approval required from the NRC.  DOE
shall have the sole right to decide whether such acquisition by DOE shall
proceed under the provisions of Section 2.08(d) or 2.08(e).

 

(viii)                        In the event the Owners’ Agent has delivered a
Project Termination Notice in accordance with Section 2.08(a)(i), upon the
earlier to occur of (A) DOE’s completion of the CCA Assignment and Assumption in
accordance with Section 2.08(c)(v) or (B) the commencement of the CCA Suspension
Period in accordance with Section 2.08(c)(ii), the Owners shall not be
responsible for payment of any Cost of Construction with respect to the
Construction Completion Agreement incurred after the date of either such
occurrence.

 

(ix)                              In the event the Owners’ Agent has delivered a
Project Termination Notice in accordance with Section 2.08(a)(i), upon the
earlier to occur of (A) DOE’s completion of the Services Agreement Assignment
and Assumption in accordance with Section 2.08(c)(vi) or (B) the commencement of
the Services Agreement Interim Period in accordance with Section 2.08(c)(iii),
the Owners shall not be responsible for payment of any Cost of Construction with
respect to the Services Agreement incurred after the date of either such
occurrence.

 

(x)                                 In the event DOE has made the DOE Assumption
Election with respect to the Triggering Event IP License in accordance with the
requirements of Section 2.08(c)(i), then prior to the later to occur of the
expiration of the Construction Contract Termination Consultation Period or, to
the extent necessary to obtain all required approvals of any governmental
authority, including the NRC, the expiration of such longer period not exceeding
365 days from the date of the Triggering Event (the “Extended Approval Period”),
DOE shall assume, in a writing satisfactory to each Owner, all of the rights and
obligations of each Owner (other than the rights and obligations of GPC in its
capacity as Owners’ Agent) under the Triggering Event IP License, and each Owner
shall execute and deliver such additional documentation as shall be reasonably
necessary in furtherance of the assignment to, and assumption by, DOE of all of
the right, title and interest of each Owner in and to the Triggering Event IP
License (other than any right, title and interest of GPC in its capacity as
Owners’ Agent) (the “Triggering Event IP License and Assignment Assumption”). 
In the event DOE shall fail to complete the Triggering Event IP License
Assignment and Assumption by the end of the Extended Approval Period, then DOE
shall have no further right to complete the Triggering Event IP License
Assignment and Assumption.

 

(xi)                              Notwithstanding any other provision of the
Ownership Agreement, the Owners and DOE agree that the Owners’ Agent shall
comply with the provisions of Section 2.08 of this Agreement with respect to any
termination of the Services Agreement or the Construction Completion Agreement.

 

(d)                                 Dilution Option. 
(i)                                         If DOE exercises its right pursuant
to Section 2.08(c)(vii) to acquire a portion of the Ownership Interest of each
Owner pursuant to this Section 2.08(d), then such portion with respect to each
Owner shall be referred to in this Section 2.08(d) as the “Initial Transferred
Proportionate Interest”.  In the event DOE incurs

 

24

--------------------------------------------------------------------------------



 

additional ODA Cost of Construction after the Initial Closing, then the
Ownership Interest of DOE shall be adjusted as necessary by acquiring from each
Owner additional portions of the Ownership Interest of each Owner (the
“Additional Proportionate Interests”) through one or more Subsequent Closings.

 

(ii)                                  [RESERVED]

 

(iii)                               DOE may deliver to each Owner and to the
Owners’ Agent notice of a closing date for DOE’s acquisition of the Initial
Transferred Proportionate Interest (the “Initial Closing”), which date shall not
be less than 30 days after the date of delivery of such notice.  At the Initial
Closing for each Owner:

 

(A) each of DOE and such Owner shall execute and deliver such documentation as
shall be reasonably necessary in order to convey and assign to DOE the Initial
Transferred Proportionate Interest of such Owner;

 

(B) each of DOE and such Owner shall deliver to each other a report, in such
detail as shall reasonably be requested by any such recipient, which shall set
forth, as of the date of the most recently completed fiscal quarter of the
Owners’ Agent and that is at least 60 days prior to the date of the Initial
Closing (the “Initial Closing Quarterly Information Date”), (1) in the case of
such Owner’s report, the aggregate ODA Cost of Construction paid or incurred by
the Owner with respect to such Owner’s Ownership Interest (plus (x) any amounts
paid by GPC pursuant to Section 7.11(b) of the Ownership Agreement with respect
to such Owner’s Ownership Interest (any such payments, “GPC Non-Tender
Payments”) and (y) any amounts paid by GPC pursuant to Section 7.11(c) of the
Ownership Agreement with respect to such Owner’s Ownership Interest (any such
payments, “GPC Tender Payments”)), which shall be net of any refunds received by
such Owner with respect to any disputed amounts paid under any Construction
Contract (the “Owner Payment Amount”), and (2) in the case of DOE’s report, the
aggregate ODA Cost of Construction paid or incurred by DOE or its designee,
which shall be net of any refunds received by DOE with respect to any disputed
amounts paid under any Construction Contract, multiplied by such Owner’s Final
Percentage Interest (the “DOE Initial Closing Payment Amount”).

 

For any such Initial Closing with respect to an Owner, the Initial Transferred
Proportionate Interest shall be equal to such Owner’s Final Percentage Interest,
multiplied by a fraction, the numerator of which is the DOE Initial Closing
Payment Amount with respect to such Owner and the denominator of which is the
sum of the Owner Payment Amount and the DOE Initial Closing Payment Amount. 
(For illustrative purposes only, see the calculation set forth in Example 1 on
Appendix B attached hereto.)

 

(iv)                              In the event an Initial Closing occurs with
respect to an Owner and DOE incurs additional ODA Cost of Construction following
the Initial Closing Quarterly Information Date, one or more additional closings
(each, a “Subsequent Closing”) will be held, at which DOE will acquire from such
Owner an Additional Proportionate Interest with

 

25

--------------------------------------------------------------------------------



 

respect to such Owner.  A Subsequent Closing shall occur on the 60th day
following the end of any fiscal quarter following the Initial Closing Quarterly
Information Date in which DOE incurs such additional ODA Cost of Construction. 
At any such Subsequent Closing for an Owner:

 

(A) each of DOE and such Owner shall execute and deliver such documentation as
shall be reasonably necessary in order to convey and assign to DOE the
Additional Proportionate Interest of such Owner; and

 

(B) each of such Owner and DOE shall deliver to each other a report, in such
detail as shall reasonably be requested by any such recipient, which shall set
forth, as of the end of such fiscal quarter, (1) in the case of DOE’s report,
the aggregate ODA Cost of Construction paid or incurred by DOE through the end
of such fiscal quarter, which shall be net of any refunds received by DOE with
respect to any disputed amounts paid under any Construction Contract, multiplied
by such Owner’s Final Percentage Interest (the “DOE Additional Payment Amount”),
and (2) in the case of such Owner’s report, the aggregate ODA Cost of
Construction paid or incurred by such Owner through the end of such fiscal
quarter (plus any (x) GPC Non-Tender Payments and (y) GPC Tender Payments made
with respect to such Owner’s Ownership Interest), which shall be net of any
refunds received by such Owner with respect to any disputed amounts paid under
any Construction Contract (the “Owner Additional Payment Amount”).

 

The Additional Proportionate Interest to be assigned and conveyed to DOE at any
Subsequent Closing shall be equal to the New Aggregate Percentage Interest minus
the Prior Aggregate Percentage Interest.  With respect to any Subsequent
Closing, the “New Aggregate Percentage Interest” shall be equal to (X) the
amount realized by dividing the DOE Additional Payment Amount with respect to
such Owner by an amount equal to the sum of the Owner Additional Payment Amount
and the DOE Additional Payment Amount and (Y) multiplying such amount realized
by such Owner’s Final Percentage Interest. With respect to any Subsequent
Closing, the “Prior Aggregate Percentage Interest” shall be equal to the
aggregate Ownership Interest of the relevant Owner conveyed and assigned to DOE
through the Initial Closing and all prior Subsequent Closings.  (For
illustrative purposes only, see the calculation set forth in Example 2 on
Appendix B attached hereto.)

 

(v)                                 In the event GPC made any GPC Tender
Payments with respect to any Owner’s Ownership Interest and DOE exercised its
right pursuant to Section 2.08(c)(vii) to acquire a portion of the Ownership
Interest of each Owner pursuant to this Section 2.08(d), a final closing (a
“Final Closing”) will be held, at which GPC will acquire from such Owner a
portion (the “GPC Acquired Proportionate Interest”) of such Owner’s Ownership
Interest.  The Final Closing shall occur within 180 days following the
Commercial Operation date of Unit 4.  At the Final Closing for an Owner:

 

26

--------------------------------------------------------------------------------



 

(A) each of DOE, GPC and such Owner shall execute and deliver such documentation
as shall be reasonably necessary in order to convey and assign to GPC the GPC
Acquired Proportionate Interest of such Owner; and

 

(B) each of such Owner, GPC and DOE shall deliver to each other party a report,
in such detail as shall reasonably be requested by any such recipient, which
shall set forth, (1) in the case of DOE’s report, the aggregate Cost of
Construction paid or incurred by DOE through the Commercial Operation date of
Unit 4, which shall be net of any refunds received by DOE with respect to any
disputed amounts paid under any Construction Contract, multiplied by such
Owner’s Final Percentage Interest (the “DOE Final Closing Payment Amount”),
(2) in the case of GPC’s report, the GPC Tender Payments made by GPC with
respect to such Owner’s Ownership Interest (the “GPC Payment Amount”), and
(3) in the case of such Owner’s report, the aggregate Cost of Construction paid
or incurred by such Owner through the end of such fiscal quarter (including any
GPC Non-Tender Payments, but not any GPC Tender Payments, made with respect to
such Owner’s Ownership Interest), which shall be net of any refunds received by
such Owner with respect to any disputed amounts paid under any Construction
Contract (the “Owner Actual Payment Amount”).

 

The GPC Acquired Proportionate Interest to be assigned and conveyed by such
Owner to GPC at the Final Closing shall be equal to such Owner’s Final
Percentage Interest, multiplied by a fraction, the numerator of which is the GPC
Payment Amount and the denominator of which is the sum of the DOE Final Closing
Payment Amount, the GPC Payment Amount and the Owner Actual Payment Amount.

 

(vi)                              The Ownership Interest held by DOE, however
acquired, at any particular time in question shall be referred to herein as the
“DOE’s Ownership Interest” and the Ownership Interest retained by the Owner at
any particular time in question shall be referred to herein as the “Retained
Ownership Interest”; provided that the Retained Ownership Interest of GPC will
include any GPC Acquired Proportionate Interests acquired by GPC pursuant to
clause (v) above.  In connection with an assumption of the Construction
Completion Agreement and/or the Services Agreement by DOE pursuant to this
Section 2.08, DOE, on the one hand, and the Owner, on the other hand, shall
share the proceeds of any refunds of previously paid disputed amounts,
liquidated damages, warranty claims and other amounts payable to the Owners
under or in respect of any Construction Contract pro rata based on the DOE’s
Ownership Interest and the Retained Ownership Interest at the time such proceeds
are paid.  Any refund of all or any part of the Interim Period Payment Amount
will be paid to DOE.

 

(vii)                           With respect only to an assignment and
conveyance of OPC’s Ownership Interest pursuant to this Section 2.08(d), the DOE
Initial Closing Payment Amount applicable to OPC’s Ownership Interest shall,
prior to the applicable Initial Closing or Subsequent Closing, be deemed a loan
without interest in a like amount by DOE to OPC (for purposes of the
calculations set forth above in this Section 2.08(d) only and not for purposes
of the OPC Indenture, such amounts shall be deemed additional ODA Cost of

 

27

--------------------------------------------------------------------------------



 

Construction paid or incurred by DOE or its designee and shall not be deemed
additional ODA Cost of Construction paid or incurred by OPC).  At the applicable
Initial Closing or Subsequent Closing, the portion of OPC’s Ownership Interest
then assigned and conveyed to DOE shall be deemed purchased by DOE for a
purchase price equal to the amount of such deemed loan of DOE, and such purchase
price shall be deemed paid by DOE through the satisfaction in full of such
deemed loan effective automatically upon such Initial Closing or Subsequent
Closing, as the case may be.

 

(e)                                  Installment Option.

 

(i)                                     If DOE elects to acquire all of the
Ownership Interest of each Owner pursuant to this Section 2.08(e), then DOE
shall have the right to acquire each such Ownership Interest for a purchase
price equal to the aggregate ODA Cost of Construction paid or incurred by the
Owner at the time of the closing of the acquisition (plus, (A) with respect to
each Owner other than GPC, any GPC Non-Tender Payments made on behalf of such
Owner, and (B) with respect to GPC, any GPC Tender Payments made by GPC),
payable in equal payments in 40 consecutive quarterly installments without
interest, on (x) if the Owner is a Borrower, each date for payment of principal
or interest or both specified in the applicable Promissory Notes, which date is
on a quarterly basis, and (y) if the Owner is not a Borrower, the first Federal
Government Business Day of each calendar quarter, in each case commencing with
the first complete calendar quarter following the closing date.  DOE may
exercise such right by delivering to each Owner and to the Owners’ Agent notice
of a closing date for the acquisition by DOE or its designee of all of the
Ownership Interest of each Owner, which date shall not be less than 30 days
after the date of delivery of such notice.  At the closing for each Owner, DOE
or its designee and such Owner shall execute and deliver such documentation as
shall be reasonably necessary in order to convey and assign to DOE or its
designee all of the Ownership Interest of such  Owner and to document the
installment purchase by DOE.

 

(ii)                                  Notwithstanding the provisions of
Section 2.08(e)(i), with respect to the acquisition of OPC’s Ownership Interest
pursuant to such Section, OPC shall only assign and convey portions of its
Ownership Interest as installment payments are made by DOE or its designee, such
assignments and conveyances to be in portions equal to OPC’s Ownership Interest
on the date of the conveyance and assignment multiplied by a fraction, the
numerator of which is the sum of (1) the principal amount of the installment
payment then being made by DOE or its designee (which installment payment shall
be in the amount of the aggregate unreimbursed ODA Cost of Construction of OPC
on the date of the conveyance and assignment plus any GPC Non-Tender Payments
made on behalf of OPC, which amount shall be net of any refunds received by OPC
with respect to any disputed amount under any Construction Contract, multiplied
by a fraction the numerator of which is one (1) and the denominator of which is
the result of (a) forty (40) minus (b) the number of such installments
previously paid by DOE or its designee pursuant to this Section 2.08(e)) and
(2) the aggregate additional ODA Cost of Construction paid or incurred by DOE or
its designee as of the date of the conveyance and assignment, which amount shall
be net of any refunds received by DOE or its designee with respect to any
disputed amount under any Construction Contract, multiplied by a fraction, the
numerator

 

28

--------------------------------------------------------------------------------



 

of which is OPC’s Ownership Interest on such date and the denominator of which
is the aggregate Ownership Interests of DOE and all Owners on such date (in each
case without regard to such conveyance and assignment), and which amount shall,
in the case of subsequent assignments and conveyances, be determined since the
date of the immediately preceding assignment and conveyance (the “Additional
Installment Option Payment Amount”), and the denominator of which is the sum of
(I) the aggregate unreimbursed ODA Cost of Construction of OPC on the date of
the conveyance and assignment plus any GPC Non-Tender Payments made on behalf of
OPC, which amount shall be net of any refunds received by OPC with respect to
any disputed amount under any Construction Contract, and (II) the Additional
Installment Option Payment Amount.  (For illustrative purposes only, see the
calculation set forth in Example 3 on Appendix B attached hereto.)  With respect
to any assignment and conveyance of OPC’s Ownership Interest pursuant to this
Section 2.08(e), each Additional Installment Option Payment Amount shall, prior
to the applicable assignment and conveyance, be deemed a loan without interest
in a like amount by DOE to OPC (for purposes of the calculations set forth above
in this Section 2.08(e)(ii) only and not for purposes of the OPC Indenture, such
amounts shall be deemed additional ODA Cost of Construction paid by DOE or its
designee and shall not be deemed additional ODA Cost of Construction paid by
OPC).  At each assignment and conveyance, the portion of OPC’s Ownership
Interest then assigned and conveyed based on such Additional Installment Option
Payment Amount (and not based upon the installment payments being made pursuant
to this Section 2.08(e)) shall be deemed purchased by DOE or its designee for a
purchase price equal to the amount of such deemed loan, and such purchase price
shall be deemed paid by DOE or its designee by the satisfaction in full of such
deemed loan effective automatically upon the applicable closing.

 

SECTION 3:  Ownership Agreement Amendments.

 

3.01                        Ownership Agreement Amendments.  The Owners hereby
amend the Ownership Agreement as set forth in Section 3.02, Section 3.03 and
Section 3.04.

 

3.02                        Additional Definitions.  (i) In the Original Owners
Direct Agreement, Appendix A of the Ownership Agreement was amended to add
certain additional definitions to Appendix A in alphabetical order with the
other definitions therein, which such amendment shall remain in full force and
effect with respect to the following definitions:

 

“DOE” means the United States Department of Energy acting by and through the
Secretary of Energy (or appropriate authorized representative thereof).

 

“DOE Security Document” means the deed to secure debt, mortgage, indenture,
security agreement, equity pledge agreement or other instrument, other than the
OPC Indenture, pursuant to which title to the Ownership Interest of any
Participating Party (and, in the case of any MEAG SPV, the MEAG SPV Equity in
such Participating Party) is granted as security or a lien is created against
such title in order to secure (a) indebtedness owed by such Participating Party
to an agency or instrumentality of the United States government or other third
party lender(s), which indebtedness has been guaranteed, in whole or in part, by
DOE, and the proceeds of which

 

29

--------------------------------------------------------------------------------



 

are or have been used for the construction of the Additional Units,
(b) reimbursement obligations owed by such Participating Party to an agency or
instrumentality of the United States government, with respect to payments by
such agency or instrumentality under any guarantee with respect to such
indebtedness, and (c) other obligations owed by such Participating Party to an
agency or instrumentality of the United States government pursuant to the
agreements related to the foregoing.

 

“DOE Trustee” means a security title and lien holder under a DOE Security
Document.

 

“MEAG SPV Equity” means the equity ownership interests in each MEAG SPV.

 

“Project Termination Notice” has the meaning given such term in the Owners
Direct Agreement.

 

(ii)                                  In the Original Owners Direct Agreement,
Appendix A of the Ownership Agreement was amended to add the following
definitions: “EPC Assignment and Assumption,” “Non-Continuing Owner” and
“Suspension Period.”  Pursuant to this Agreement, Appendix A to the Ownership
Agreement is hereby further amended to remove such definitions in their
entirety.

 

(iii)                               In the Original Owners Direct Agreement,
Appendix A of the Ownership Agreement was amended to add the definition of
“Owners Direct Agreement.” Pursuant to this Agreement, Appendix A to the
Ownership Agreement is hereby further amended such that the definition of
“Owners Direct Agreement” shall be restated in its entirety as follows:

 

“Owners Direct Agreement” means the Amended and Restated Owners Consent to
Assignment and Direct Agreement and Amendment to Plant Alvin W. Vogtle
Additional Units Ownership Participation Agreement among GPC, OPC, MEAG, each
MEAG Borrower, Dalton, DOE and PNC Bank, National Association, doing business as
Midland Loan Services, a division of PNC Bank, National Association, dated as of
March 22, 2019.

 

(iv)                              Appendix A of the Ownership Agreement is
hereby amended to add the following definitions in alphabetical order with the
other definitions therein:

 

“CCA Suspension Period” has the meaning given such term in the Owners Direct
Agreement.

 

“Services Agreement Interim Period” has the meaning given such term in the
Owners Direct Agreement.

 

3.03                        Article IV Amended Section.  In the Original Owners
Direct Agreement, Article IV of the Ownership Agreement was amended to revise
Section 4.2 by deleting subsection (g) in its entirety and replacing it with the
following new subsection (g), which new subsection (g) shall remain in full
force and effect:

 

(g)                                  In addition to each Participating Party’s
right to transfer or sell its Ownership Interest under Section 4.2(a), all or
any portion of any Participating Party’s Ownership Interest in the Additional
Units Property (and, in the case of any MEAG SPV, the MEAG SPV Equity) may

 

30

--------------------------------------------------------------------------------



 

be transferred or sold pursuant to a foreclosure action or power of sale without
complying with the provisions of this Section 4.2 (but only in such instance and
without affecting such rights for future transfers), if the transfer or sale is
conducted in accordance with this Section 4.2(g).

 

(i)                                     This Section 4.2(g) shall apply:

 

(A)                               To all or any portion of OPC’s Ownership
Interest in the Additional Units Property if (1) an “Event of Default” has
occurred and is continuing under the terms of OPC’s Indenture (“OPC Default”),
and (2) an agency or instrumentality of the United States government is a holder
of indebtedness secured by OPC’s Indenture (the security title and lien holder
under the OPC Indenture, the “OPC Trustee”); or

 

(B)                               To all or any portion of the Ownership
Interest in the Additional Units Property of any Participating Party, other than
OPC, if an event of default (howsoever described) has occurred and is continuing
under the terms of the DOE Security Document of such Participating Party (“DOE
Default”); or

 

(C)                               In the case of any MEAG SPV, to all or any
portion of the MEAG SPV Equity of such MEAG SPV Participating Party if an
applicable DOE Default has occurred and is continuing.

 

(ii)                                  Prior to any sale or transfer under this
Section 4.2(g) (but without prejudice to any right of the OPC Trustee or the
applicable DOE Trustee, as the case may be, to commence the public advertisement
process for a public sale), the OPC Trustee in the event of an OPC Default, or
the applicable DOE Trustee in the event of a DOE Default (the applicable trustee
for such sale or transfer will hereinafter be referred to as the “Trustee”)
shall deliver to the other Participating Parties a written notice of its
intention to transfer or sell such Ownership Interest (or, in the case of any
MEAG SPV, the MEAG SPV Equity) (the “Default Sale Notice”).  After receipt of
the Default Sale Notice, the other Participating Parties shall have one hundred
twenty (120) days to deliver to the Trustee one or more written offers to
purchase such Ownership Interest (or MEAG SPV Equity, as applicable) in its
entirety on an as-is, where-is basis, without recourse to the Trustee, free and
clear of the lien of OPC’s Indenture (in the case of an OPC Default) and free
and clear of the lien of the applicable DOE Security Document (in the case of a
DOE Default), for a cash purchase price identified in such offer, subject only
to receipt of all required regulatory approvals (each, a “Co-Owner Purchase
Offer”).  If one or more Co-Owner Purchase Offers are received by the Trustee
within such one hundred twenty-day period, the Trustee must, within one hundred
eighty (180) days after delivery of the Default Sale Notice:

 

(A)                               identify to all the Participating Parties that
submitted Co-Owner Purchase Offers the Co-Owner Purchase Offer that contains the
highest purchase price (the “Prevailing Co-Owner Purchase Offer”); and

 

31

--------------------------------------------------------------------------------



 

(B)                               give notice to such Participating Parties of
its acceptance or rejection of the Prevailing Co-Owner Purchase Offer.

 

(iii)                               If the Trustee accepts the Prevailing
Co-Owner Purchase Offer, then the other Participating Parties will have the
right, within thirty (30) days after notice of such acceptance, to participate
in the Prevailing Co-Owner Purchase Offer pro rata in accordance with their
respective Ownership Interests or as the Participating Parties may otherwise
agree.

 

(iv)                              If the Prevailing Co-Owner Purchase Offer is
accepted: (A) such acceptance shall constitute a binding agreement between the
Trustee and the purchasing Participating Parties obligating the Trustee to sell,
and the purchasing Participating Parties to purchase, the Ownership Interest (or
MEAG SPV Equity, as applicable) identified in the Default Sale Notice at the
purchase price specified in the Prevailing Co-Owner Purchase Offer, subject only
to receipt of all required regulatory approvals; and (B) the purchasing
Participating Parties will be obligated to tender the full amount of the
purchase price in immediately available funds to the Trustee within ten
(10) days of receipt of all regulatory approvals required for such sale, lease
or other conveyance.

 

(v)                                 If

 

(A)                               the Trustee does not receive any Co-Owner
Purchase Offers within the one hundred twenty-day period provided above;

 

(B)                               the purchasing Participating Parties fail to
tender the purchase price within the ten-day period as provided above; or

 

(C)                               the Trustee rejects the Prevailing Co-Owner
Purchase Offer,

 

then the Trustee may thereafter proceed to sell, lease or otherwise convey such
Ownership Interest (or MEAG SPV Equity, as applicable) to any entity, including
any Participating Party, without re-offering such Ownership Interest (or MEAG
SPV Equity, as applicable) to the other Participating Parties and without
complying with this Section 4.2 (but only in such instance and without affecting
such rights for future transfers); provided, however, that the Participating
Parties will not be prohibited from participating in any auction or other bid
process for such Ownership Interest (or MEAG SPV Equity, as applicable) after
any such event; provided, further that any such sale, lease or other conveyance
to an entity other than a Participating Party must be made to an entity (1) that
is financially responsible, taking into account the remaining obligations at the
time of such transfer or sale under this Agreement, the Amended and Restated
Operating Agreement and the Nuclear Managing Board Agreement and (2) that, in
the case of a transfer of Ownership Interests, becomes a party to, and assumes
(i) the rights and obligations of such Participating Party hereunder as a
Participating Party solely with respect to the portion of its Ownership Interest
in the Additional Units acquired by such entity, (ii) the rights and obligations
of such Participating Party under the Operating Agreement solely with respect to
the portion of its “Ownership Interest” in the

 

32

--------------------------------------------------------------------------------



 

“Additional Units” (as those terms are defined in the Operating Agreement)
acquired by such entity, (iii) the rights and obligations of such Participating
Party under the Declaration of Covenants as an “Additional Units Owner” solely
with respect to the portion of its ownership interest in the “Additional Units
Property” (as those terms are defined in the Declaration of Covenants) acquired
by such entity, and (iv) the rights and obligations of such Participating Party
under the Nuclear Managing Board Agreement solely as a “Participant” with
respect to the portion of its “Undivided Ownership Interest” in the “Additional
Units” and related facilities, equipment, inventory and common facilities (as
those terms are defined in the Nuclear Managing Board Agreement) acquired by
such entity, in each of the foregoing cases (i) through (iv) arising from and
after the date of such assumption; provided, further, that if the Trustee has
not, within two (2) years after the occurrence of any of the events described in
clauses (A) through (C) above, consummated a sale, lease or other conveyance of
such Ownership Interest (or MEAG SPV Equity, as applicable), the Trustee may not
thereafter sell, lease or otherwise convey such Ownership Interest (or MEAG SPV
Equity, as applicable) without first re-offering it to the other Participating
Parties in accordance with this Section 4.2(g).  So long as NRC approval of such
a sale, lease or other conveyance is promptly applied for and pursued with due
diligence, such two-year period shall be extended until the NRC grants or denies
such approval and such action becomes final and non-appealable.

 

(vi)                              For the avoidance of doubt, nothing in this
Section 4.2 requires or permits any entity (including any purchasing
Participating Party) that acquires an Ownership Interest of a Participating
Party (or MEAG SPV Equity, as applicable) identified in a Default Sale Notice to
accede to:

 

(1) if such Participating Party is Agent under and as defined in this Agreement,
the rights and obligations of such Participating Party in its capacity as Agent
under this Agreement,

 

(2) if such Participating Party is “Agent” under and as defined in the Operating
Agreement, the rights and obligations of such Participating Party in its
capacity as “Agent” under and as defined in the Operating Agreement,

 

(3) the rights and obligations of such Participating Party in its capacity as
“Participating Party” with respect to its “Ownership Interest” in the “Existing
Units” under and as those terms are defined in the Operating Agreement,

 

(4) the rights and obligations of such Participating Party in its capacity as an
“Existing Units Owner” under and as defined in the Declaration of Covenants,

 

(5) if such Participating Party is “Additional Units Agent” under and as defined
in the Declaration of Covenants, the rights and obligations of such
Participating Party in its capacity as “Additional Units Agent” under and as
defined in the Declaration of Covenants,

 

33

--------------------------------------------------------------------------------



 

(6) the rights and obligations of such Participating Party under Paragraph
3(d) of the Declaration of Covenants,

 

(7) the rights and obligations of such Participating Party in its capacity as
“Participant” with respect to an “Undivided Ownership Interest” in the “Existing
Units” under and as those terms are defined in the Nuclear Managing Board
Agreement,

 

(8) the rights and obligations of such Participating Party in its capacity as
“Participant” with respect to an “Undivided Ownership Interest” in “Plant Hatch”
under and as those terms are defined in the Nuclear Managing Board Agreement,

 

(9) if such Participating Party is “Participants’ Agent” under and as defined in
the Nuclear Management Board Agreement, the rights and obligations of such
Participating Party in its capacity as “Participants’ Agent” as agent for the
other “Participants” in accordance with the “Participation Agreements” under and
as those terms are defined in the Nuclear Managing Board Agreement,

 

(10) such Participating Party’s “Ownership Interest” in the “Existing Units” as
those terms are defined in the Operating Agreement,

 

(11) such Participating Party’s “Undivided Ownership Interest” in the “Existing
Units” as those terms are defined in the Nuclear Managing Board Agreement,

 

(12) such Participating Party’s “Ownership Interest” in “Plant Hatch” as those
terms are defined in the Nuclear Managing Board Agreement, and

 

(13) if such Participating Party is “Agent” under and as defined in the
Development Agreement, the rights and obligations of such Participating Party in
its capacity as “Agent” under and as defined in the Development Agreement.

 

3.04                        Article VII Amended Section.  In the Original Owners
Direct Agreement, Article VII of the Ownership Agreement was amended to revise
Section 7.4 by deleting subsection (a) in its entirety and replacing it with a
new subsection (a).  Pursuant to this Agreement, Article VII of the Ownership
Agreement is hereby further amended such that paragraph (a) of Section 7.4 of
the Ownership Agreement shall be restated in its entirety as follows:

 

(a)                                 After the Effective Date but prior to
Commercial Operation of each Additional Unit, the Participating Parties shall be
responsible for, and shall pay, the Cost of Construction of each Additional Unit
incurred after the Effective Date but prior to Commercial Operation in
proportion to their respective Ownership Interests in such Additional Units
(except as provided in Section 7.11) in accordance with the further provisions
of this Section 7.4; provided, however, that in the event the Agent delivers a
Project Termination Notice in accordance with Section 2.08(a)(i) of the Owners
Direct Agreement, (i) upon the earlier to occur of (A) DOE’s completion of the
CCA Assignment and Assumption in accordance with Section 2.08(c)(v) of

 

34

--------------------------------------------------------------------------------



 

the Owners Direct Agreement or (B) the commencement of the CCA Suspension Period
in accordance with Section 2.08(c)(ii) of the Owners Direct Agreement, the
Owners shall not be responsible for payment of any Cost of Construction under
the Construction Completion Agreement incurred after the date of either such
occurrence, and (ii) upon the earlier to occur of (A) DOE’s completion of the
Services Agreement Assignment and Assumption in accordance with
Section 2.08(c)(vi) of the Owners Direct Agreement or (B) the commencement of
the Services Agreement Interim Period in accordance with Section 2.08(c)(iii) of
the Owners Direct Agreement, the Owners shall not be responsible for payment of
any Cost of Construction under the Services Agreement incurred after the date of
either such occurrence.  All Fuel Costs for each Additional Unit incurred after
the Effective Date but prior to Commercial Operation of such Additional Unit
shall be paid by the Parties in accordance with the provisions of Section 4.6
hereof and pursuant to the further provisions of this Section 7.4.

 

SECTION 4:  Representations and Warranties.

 

4.01                        Owner Representations and Warranties.  Each Owner
and MEAG (each, an “Owner Party”) hereby represents and warrants to DOE (but
only with respect to such Owner Party making the representation and warranty):

 

(a)                                 Due Organization.

 

(i)                                     GPC is duly organized, validly existing
and in good standing under the laws of the State of Georgia; OPC is duly
organized, validly existing and in good standing under the laws of the State of
Georgia; MEAG is a public body corporate and politic and an instrumentality of
the State of Georgia duly organized and validly existing under the laws of the
State of Georgia; each MEAG Borrower is duly organized, validly existing and in
good standing under the laws of the State of Georgia; and Dalton is an
incorporated municipality in the State of Georgia duly organized and validly
existing under the laws of the State of Georgia.

 

(ii)                                  Such Owner Party has the requisite power
and authority to own and operate its business and properties and to carry on its
business as such business is now being conducted and is duly qualified to do
business in the State of Georgia and in any other jurisdiction in which the
transaction of its business makes such qualification necessary and the failure
to be so qualified would reasonably be expected to have a material adverse
effect on such Owner Party.

 

(b)                                 Authorization.  Such Owner Party has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder, and the execution, delivery and performance of this
Agreement by such Owner Party has been duly authorized by the necessary action
on the part of such Owner Party; this Agreement has been duly executed and
delivered by such Owner Party and is the valid and binding obligation of such
Owner Party enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium or similar laws for the general relief of
creditors and general principles of equity, regardless of whether enforcement is
considered in a proceeding at law or in equity.

 

35

--------------------------------------------------------------------------------



 

(c)                                  Non-Contravention.  The execution, delivery
and performance of this Agreement by such Owner Party and the consummation of
the transactions contemplated hereby do not and will not contravene the
organizational documents of such Owner Party and do not and will not conflict
with or result in a breach of or default under any material indenture, mortgage,
lease, agreement, instrument, judgment, decree, order or ruling to which such
Owner Party is a party or by which it or any of its material properties is bound
or affected.

 

(d)                                 Approvals.  There are no approvals or
consents of governmental authorities or other Persons not yet obtained, the
absence of which would materially impair such Owner Party’s ability to execute,
deliver and perform its obligations under this Agreement.

 

(e)                                  No Previous Assignments.  Such Owner Party
has no notice of, and has not consented to, any previous assignment by any
Borrower of all or any part of its rights under the Assigned Agreements (other
than the assignment by GPC to the GPC Collateral Agent pursuant to the GPC
Security Documents, the assignment by each MEAG Borrower to the MEAG Borrower
Collateral Agent pursuant to the MEAG Borrower Security Documents of such MEAG
Borrower and the assignment by OPC to the OPC Trustee pursuant to the OPC
Indenture).

 

4.02                        Rural Utilities Service.  OPC hereby represents and
warrants to each other party to this Agreement, as of the date of this
Agreement, that OPC has satisfied all conditions required to be satisfied by it
under the loan contract currently in effect between OPC and the Rural Utilities
Service in connection with the execution and delivery of, and performance of its
obligations under, this Agreement; such execution, delivery and performance do
not and will not violate the terms and conditions of such loan contract; and
there are no approvals or consents required to be obtained from, or filings or
other reports to be made with, the Rural Utilities Service, under such loan
contract or otherwise, in connection with such execution, delivery and
performance that have not already been obtained or made.

 

SECTION 5:  Other Covenants of Owners’ Agent and Owners.

 

5.01                        Debarment Regulations.  GPC, as the Owners’ Agent,
agrees not to enter into any transactions in connection with the Project with
any Person who is debarred, suspended, declared ineligible or voluntarily
excluded from participation in procurement or non-procurement transactions with
any United States federal government department or agency pursuant to any of the
Debarment Regulations.

 

5.02                        Timber and Mineral Rights.  The Owners shall not,
individually or through the Owners’ Agent or the Operator, (a) mine, extract or
separate any timber, coal, ore, gas (natural or otherwise), oil or other
minerals from the Identified Sites (as defined in the Ownership Agreement) or
any other real property rights that constitute Additional Unit Properties (as
defined in the Ownership Agreement), or (b) transfer any rights or interests in
any such timber, coal, ore, gas (natural or otherwise), oil or other minerals to
any other Person, unless, in each of cases (a) and (b), doing so could not
reasonably be expected to materially impair the ability of any Person to
construct or operate the Project or the use of the collateral that makes up any
Security Interest taken as a whole for the purposes for which it is held by the
applicable Borrower.

 

36

--------------------------------------------------------------------------------



 

SECTION 6:  Miscellaneous Provisions.

 

6.01                        Notices and Other Communications.  All notices,
consents and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic mail as follows:

 

If to GPC:

 

Georgia Power Company

241 Ralph McGill Blvd.

Atlanta, GA  30308

Attention: Office of the General Counsel

Facsimile: (404) 506-2725

Email:  mmlackey@southernco.com

 

If to OPC:

 

Oglethorpe Power Corporation

2100 East Exchange Place

Tucker, Georgia 30034-5336

Attention: Executive Vice President, Chief Financial Officer

Facsimile: (770) 270-7977

Email:  betsy.higgins@opc.com

 

With a copy to:

 

Oglethorpe Power Corporation

2100 East Exchange Place

Tucker, Georgia 30034-5336

Attention: Senior Vice President and General Counsel

Facsimile: (770) 270-7977

Email:  annalisa.bloodworth@opc.com

 

If to MEAG:

 

Municipal Electric Authority of Georgia
1470 Riveredge Pkwy, NW

Atlanta, Georgia 30328-4686

Attention: President and CEO

Facsimile: 866-422-2976

Email:  jfuller@meagpower.org

 

37

--------------------------------------------------------------------------------



 

With a copy to:

 

Municipal Electric Authority of Georgia

1470 Riveredge Pkwy, NW

Atlanta, Georgia 303028-4686

Attention: Senior Vice President & General Counsel

Facsimile: (866) 422-2976

Email:  pdegnan@meagpower.org

 

If to SPVJ:

 

MEAG Power SPVJ, LLC

c/o Municipal Electric Authority of Georgia
1470 Riveredge Pkwy, NW

Atlanta, Georgia 30328-4686

Attention: President and CEO

Facsimile: 866-422-2976

Email:  jfuller@meagpower.org

 

With a copy to:

 

Municipal Electric Authority of Georgia

1470 Riveredge Pkwy, NW

Atlanta, Georgia 303028-4686

Attention: Senior Vice President & General Counsel

Facsimile: 866-422-2976

Email:  pdegnan@meagpower.org

If to SPVM:

 

MEAG Power SPVM, LLC

c/o Municipal Electric Authority of Georgia
1470 Riveredge Pkwy, NW

Atlanta, Georgia 30328-4686

Attention: President and CEO

Facsimile: 866-422-2976

Email:  jfuller@meagpower.org

 

With a copy to:

 

Municipal Electric Authority of Georgia

1470 Riveredge Pkwy, NW

Atlanta, Georgia 303028-4686

Attention: Senior Vice President & General Counsel

Facsimile: 866-422-2976

Email:  pdegnan@meagpower.org

 

38

--------------------------------------------------------------------------------



 

If to SPVP:

 

MEAG Power SPVP, LLC

c/o Municipal Electric Authority of Georgia
1470 Riveredge Pkwy, NW

Atlanta, Georgia 30328-4686

Attention: President and CEO

Facsimile: 866-422-2976

Email:  jfuller@meagpower.org

 

With a copy to:

 

Municipal Electric Authority of Georgia

1470 Riveredge Pkwy, NW

Atlanta, Georgia 303028-4686

Attention: Senior Vice President & General Counsel

Facsimile: 866-422-2976

Email:  pdegnan@meagpower.org

 

If to Dalton:

 

Board of Water, Light and Sinking Fund

Commissioners of The City of Dalton, Georgia

d/b/a Dalton Utilities

1200 V. D. Parrott, Jr. Parkway

Dalton, Georgia  30721

Attention:  CEO

Facsimile:  (706) 278-7230

Email:  dcope@dutil.com

 

If to DOE:

 

United States Department of Energy

Loan Guarantee Program

1000 Independence Avenue, SW

Washington, D.C. 20585

Attn:  Director, Portfolio Management

Facsimile:  (202) 287-6967

Email: lpo.portfolio@hq.doe.gov

 

39

--------------------------------------------------------------------------------



 

With a copy to:

 

United States Department of Energy

Loan Guarantee Program

1000 Independence Ave., SW

Washington, D.C. 20585

Attn:  Kenneth Cestari

Email:  Kenneth.Cestari@hq.doe.gov

Telephone: (202) 287-5523

 

If to the GPC Collateral Agent or the MEAG Borrower Collateral Agent:

 

PNC Bank, National Association,

doing business as Midland Loan Services, a division of PNC Bank, National
Association

10851 Mastin Street, Suite 700

Overland Park, KS 66210

Attention:  Government Services

Telephone:  (913) 253-9000

Facsimile: (913) 253-9709

Email address: mls.doe@midlandls.com

 

With a copy to (which copy shall not constitute notice):

 

PNC Bank, National Association,

doing business as Midland Loan Services, a division of PNC Bank, National
Association

10851 Mastin Street, Suite 700

Overland Park, KS 66210

Attention:  General Counsel

Telephone:  (913) 253-9000

Facsimile: (913) 253-9709

Email address: governmentservices@midlandls.com

 

All notices or other communications required or permitted to be given hereunder
shall be considered as properly given (a) if delivered in person, (b) if sent by
overnight delivery service, (c) in the event overnight delivery service is not
readily available, if mailed by first class mail, postage prepaid, registered or
certified with return receipt requested, (d) if sent by facsimile (with such
transmission verified by return transmission by first class mail, facsimile or
electronic mail), or (e) if transmitted by electronic mail (with such
transmission verified by return transmission by first class mail, facsimile or
electronic mail).  Notice so given shall be effective upon delivery to the
addressee, except that (x) communications or notices transmitted by facsimile or
other direct electronic means shall be deemed to have been validly and
effectively given on the day (if a Federal Government Business Day and, if not,
on the next following Federal Government Business Day) on which it is validly
transmitted if received (with such receipt subsequently verified by return
transmission by first class mail, facsimile or electronic mail) before 2:00
p.m., recipient’s time, and if received after that time, on the next following
Federal Government Business Day and (y) if any notice is tendered to an
addressee and the

 

40

--------------------------------------------------------------------------------



 

delivery thereof is refused by such addressee, such notice shall be effective
upon such tender.  Any party shall have the right to change its address for
notice hereunder to any other location by giving prior notice to the other
parties in the manner set forth above.

 

6.02                        Governing Law; Submission to Jurisdiction.

 

(a)                                 The validity, construction, and performance
of this Agreement shall be governed by and interpreted in accordance with the
laws of the State of Georgia.

 

(b)                                 The parties hereto agree to the
non-exclusive jurisdiction of the United States District Court for the District
of Columbia for any legal proceedings that may be brought by a party hereto
arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment.  Each party hereto accepts, generally and
unconditionally, the jurisdiction of the aforesaid court for legal proceedings
arising out of or in connection with this Agreement.  Each party hereto hereby
waives any right to stay or dismiss any action or proceeding under or in
connection with this Agreement brought before the foregoing court on the basis
of forum non-conveniens or improper venue.  For the avoidance of doubt, the
parties hereto do not, by this Section 6.02, waive any first-to-file challenges
to venue.

 

6.03                        Waiver of Jury Trial.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

 

6.04                        Counterparts.  This Agreement may be executed in one
or more duplicate counterparts and when signed by all of the parties shall
constitute a single binding agreement.  The delivery of an executed counterpart
of this Agreement by electronic means, including by telecopy, facsimile or by
portable document format (PDF) attachment to email, shall be as effective as
delivery of an original executed counterpart of this Agreement.

 

6.05                        Headings Descriptive.  Section and subsection
headings in this Agreement are included herein for convenience of reference only
and shall not affect the construction of or interpretation of and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect.

 

6.06                        Severability.  In case any one or more of the
provisions contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby, and
the parties hereto shall enter into good faith negotiations to replace the
invalid, illegal or unenforceable provision.

 

6.07                        Amendments, Waivers.  No amendment, modification or
waiver of any of the provisions of this Agreement will be effective unless in
writing (including a writing evidenced by a facsimile transmission) and signed
by each of the parties hereto, and any waiver shall be a waiver only with
respect to the specific instance involved and shall in no way impair the rights
of

 

41

--------------------------------------------------------------------------------



 

the parties making such waiver or the obligations of the other parties to such
party in any other respect or at any other time.

 

6.08                        Remedies Cumulative.  The rights and remedies of the
parties under this Agreement are cumulative, not alternative, and are not
exclusive of any rights or remedies provided by law.

 

6.09                        Termination.  The Owners agree not to terminate the
Ownership Agreement prior to the Agreement Termination Date.  On the Agreement
Termination Date, this Agreement shall be deemed terminated and each of the
Parties shall be released, relieved and discharged from any obligation or
liability hereunder other than any liabilities on the part of a Borrower
accruing on or prior to such Borrower’s Debt Termination Date, and DOE agrees
upon the Agreement Termination Date to provide a written release, discharge and
satisfaction of this Agreement; provided, however, that if DOE has completed the
CCA Assignment and Assumption and/or the Services Agreement Assignment and
Assumption, then Sections 1.01, 1.02, 2.07, 2.08(c)(iv), (vii), (viii) and (ix),
2.08(d) and (e), 6.01 through 6.09 (inclusive) and 6.12 through 6.17 (inclusive)
shall survive until such time as the Owners no longer have any obligations to
DOE under Sections 2.08(c)(vii), 2.08(d) and (e) and DOE no longer has any
obligations to the Owners under Section 2.08(c)(iv).

 

6.10                        Successors and Assigns.

 

(a)                                 This Agreement may be assigned by a DOE
Collateral Agent to a successor collateral agent or trustee in accordance with
the applicable Loan Guarantee Documents and otherwise in accordance with the
written consent of the other parties hereto.  Upon an assignment of this
Agreement by any DOE Collateral Agent, such DOE Collateral Agent will be
released from its obligations hereunder in accordance with the applicable Loan
Guarantee Documents to which it is a party.

 

(b)                                 This Agreement may not be assigned by any
Borrower without the prior consent of the applicable DOE Collateral Agent in
accordance with the applicable Loan Guarantee Documents.

 

6.11                        Further Assurances.  Each Owner shall act in a
commercially reasonable manner to cooperate with the DOE Collateral Agents and
perform all additional acts reasonably requested by them to effectuate the
purposes of this Agreement.  Each of the parties hereto agrees that it shall act
in a commercially reasonable manner to take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if reasonably requested) as any DOE Collateral Agent may reasonably
request to effectuate the terms of this Agreement, including to create or
perfect in the State of Georgia and elsewhere a Security Interest in favor of
any DOE Collateral Agent in and to the Assigned Agreements.

 

6.12                        Entire Agreement.  This Agreement constitutes the
entire agreement and understanding of the parties with respect to its subject
matter and supersedes all oral communication and prior writings with respect
thereto.

 

42

--------------------------------------------------------------------------------



 

6.13                        Recordation; Covenants Running with the Land.  This
Agreement or a memorandum thereof may be filed of record in the real property
records of the county in the State of Georgia in which the Project is located. 
All provisions of this Agreement, including the benefits and burdens, shall run
with the land and be binding upon and inure the benefit of the parties hereto
and their respective successors, assigns, personal representatives, lessees,
permittees and licensees, and such provisions shall be deemed to be enforceable
covenants and equitable servitudes running with the land and shall bind any
person having at any time any interest or estate in the rights and benefits
granted herein as though such provisions were recited and stipulated in full in
each and every deed of conveyance, license or lease thereof or occupancy
agreement pertaining thereto.

 

6.14                        Conflict of Documents.  In the event of any
ambiguity, conflict or inconsistency between the provisions of this Agreement
and the Assigned Agreements, the provisions of this Agreement shall prevail and
govern to the extent of such ambiguity, conflict or inconsistency.

 

6.15                        Relationship of Parties.  This Agreement is not
intended to and does not create or establish between the parties any
relationship as partners, joint venturers, employer and employee, master and
servant, or principal and agent.

 

6.16                        Compliance with Applicable Law.  The exercise of the
rights and remedies of DOE and each DOE Collateral Agent party hereto pursuant
to the Security Documents shall be in accordance with all applicable laws,
including, to the extent applicable, receipt of NRC approval for the exercise by
such Person of the applicable right or remedy.

 

6.17                        Restrictions on Transfers of Undivided Ownership
Interests.  Notwithstanding any provision of this Agreement to the contrary, DOE
and each DOE Collateral Agent party hereto acknowledges and agrees that:

 

(a)                                 prior to and in connection with any sale by
judicial action or power of sale pursuant to a Borrower’s Security Documents or
otherwise with respect to all or any portion of (i) such Borrower’s undivided
interest in the Additional Units or (ii) the MEAG SPV Equity, as applicable, the
DOE Collateral Agent under such Security Documents must comply with the
provisions of Section 4.2(g) of the Ownership Agreement (as amended hereby);

 

(b)                                 prior to any sale by judicial action or
power of sale pursuant to a Borrower’s Security Documents or otherwise with
respect to all or any portion of (i) such Borrower’s undivided interest in the
Additional Units or (ii) the MEAG SPV Equity, as applicable, the rights of DOE
and each DOE Collateral Agent, whether directly or indirectly through a
receiver, to take possession of, or make any payments or perform any obligations
with respect to, all or such portion of such Borrower’s undivided interest, must
be exercised in accordance with the Owner Documents, as amended by (or otherwise
as agreed in) this Agreement; and

 

(c)                                  such undivided interest (or MEAG SPV
Equity, as applicable) or portion thereof, whether purchased pursuant to any
such sale by judicial action or power of sale or otherwise, shall be subject,
without limitation, to the Owner Documents, as amended by this Agreement, and
the purchaser of any such ownership interests must accede to (i) the rights and
obligations of

 

43

--------------------------------------------------------------------------------



 

such Borrower under the Ownership Agreement as a “Participating Party” solely
with respect to the portion of its “Ownership Interest” in the “Additional
Units” (as those terms are defined in the Ownership Agreement) acquired by such
purchaser, (ii) the rights and obligations of such Borrower under the Operating
Agreement solely with respect to the portion of its “Ownership Interest” in the
“Additional Units” (as those terms are defined in the Operating Agreement)
acquired by such purchaser, (iii) the rights and obligations of such Borrower
under the Declaration of Covenants as an “Additional Units Owner” solely with
respect to the portion of its ownership interest in the “Additional Units
Property” (as those terms are defined in the Declaration of Covenants) acquired
by such purchaser, and (iv) the rights and obligations of such Borrower under
the Nuclear Managing Board Agreement solely as a “Participant” with respect to
the portion of its “Undivided Ownership Interest” in the “Additional Units” and
related facilities, equipment, inventory and common facilities (as those terms
are defined in the Nuclear Managing Board Agreement) acquired by such purchaser,
in each of the foregoing cases (i) through (iv) arising from and after the date
of such assumption.

 

For the avoidance of doubt, nothing in this Section 6.17 requires or permits
such purchaser to accede to:

 

(1)                                 if such Borrower is “Agent” under and as
defined in the Ownership Agreement, the rights and obligations of such Borrower
in its capacity as “Agent” under and as defined in the Ownership Agreement;

 

(2)                                 if such Borrower is “Agent” under and as
defined in the Operating Agreement, the rights and obligations of such Borrower
in its capacity as “Agent” under and as defined in the Operating Agreement;

 

(3)                                 the rights and obligations of such Borrower
in its capacity as “Participating Party” with respect to its “Ownership
Interest” in the “Existing Units” under and as those terms are defined in the
Operating Agreement;

 

(4)                                 the rights and obligations of such Borrower
in its capacity as an “Existing Units Owner” under and as defined in the
Declaration of Covenants;

 

(5)                                 if such Borrower is “Additional Units Agent”
under and as defined in the Declaration of Covenants, the rights and obligations
of such Borrower in its capacity as “Additional Units Agent” under and as
defined in the Declaration of Covenants;

 

(6)                                 the rights and obligations of such Borrower
under Paragraph 3(d) of the Declaration of Covenants;

 

(7)                                 the rights and obligations of such Borrower
in its capacity as “Participant” with respect to an “Undivided Ownership
Interest” in the “Existing Units” under and as those terms are defined in the
Nuclear Managing Board Agreement;

 

44

--------------------------------------------------------------------------------



 

(8)                                 the rights and obligations of such Borrower
in its capacity as “Participant” with respect to an “Undivided Ownership
Interest” in “Plant Hatch” under and as those terms are defined in the Nuclear
Managing Board Agreement;

 

(9)                                 if such Borrower is “Participants’ Agent”
under and as defined in the Nuclear Managing Board Agreement, the rights and
obligations of such Borrower in its capacity as “Participants’ Agent” as agent
for the other “Participants” in accordance with the “Participation Agreements”
under and as those terms are defined in the Nuclear Managing Board Agreement;

 

(10)                          such Borrower’s “Ownership Interest” in the
“Existing Units” as those terms are defined in the Operating Agreement;

 

(11)                          such Borrower’s “Undivided Ownership Interest” in
the “Existing Units” as those terms are defined in the Nuclear Managing Board
Agreement;

 

(12)                          such Borrower’s “Ownership Interest” in “Plant
Hatch” as those terms are defined in the Nuclear Managing Board Agreement; and

 

(13)                          if such Borrower is “Agent” under and as defined
in the Development Agreement, the rights and obligations of such Borrower in its
capacity as “Agent” under and as defined in the Development Agreement.

 

6.18                        Effectiveness.  By executing this Agreement, the
parties hereto agree to be bound by the terms of this Agreement as of the date
first written above.

 

45

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers or representatives hereunto duly
authorized as of the date first above written.

 

Signed, sealed and delivered in the presence of:

 

GEORGIA POWER COMPANY,

 

 

For itself and as the Owners’ Agent

/s/ Joshua L. Andrews

 

 

Witness

 

By:

/s/ Xia Liu

 

 

 

Name:

Xia Liu

/s/ Janie H. Dumas

 

 

Its:

EVP, CFO & Treasurer

Notary Public

 

 

My Commission expires: August 29, 2021

 

Attest:

/s/ Kristi L. Dow

Notarial Seal

 

Its:

Assistant Secretary

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION)

 

 

/s/ Shalewa Smith

 

 

Witness

 

By:

/s/ Elizabeth B. Higgins

 

 

 

Name:

Elizabeth B. Higgins

/s/ Sharon H. Wright

 

 

Its:

Executive Vice President and Chief Financial Officer

Notary Public

My Commission expires: October 22, 2019

 

 

Notarial Seal

 

Attest:

/s/ Jo Ann Smith

 

 

Its:

Assistant Secretary

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

CITY OF DALTON, GEORGIA

/s/ Mark Buckner

 

BY: BOARD OF WATER, LIGHT AND SINKING FUND COMMISSIONERS

Witness

 

d/b/a DALTON UTILITIES

 

 

 

/s/ Pam Witherow

 

By:

/s/ Tom Bundros

Notary Public

 

 

Name:

Tom Bundros

My Commission expires: May 13, 2019

 

 

Title:

Chief Executive Officer

Notarial Seal

 

 

 

 

Attest:

/s/ John Thomas

 

 

Its:

Chief Energy Services Officer

 

 

(SEAL)

 

[Signature Page to Owners Direct Agreement]

 

--------------------------------------------------------------------------------



 

Signed, sealed and delivered in the presence of:

 

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA

 

 

 

/s/ Deidria Dismuke

 

 

Witness

 

By:

/s/ James E. Fuller

 

 

 

Name:

James E. Fuller

/s/ Ashley Newman

 

 

Its:

President and Chief Executive Officer

Notary Public

 

 

My Commission expires: January 24, 2023

 

Attest:

/s/ Steven M. Jackson

Notarial Seal

 

Its:

Assistant Secretary — Treasurer

 

 

 

 

 

(SEAL)

 

 

 

Signed, sealed and delivered in the presence of:

 

MEAG POWER SPVJ, LLC

 

 

 

/s/ Deidria Dismuke

 

By:

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, as its sole Member

Witness

 

 

 

 

/s/ Ashley Newman

 

By:

/s/ James E. Fuller

Notary Public

 

 

Name:

James E. Fuller

My Commission expires: January 24, 2023

 

 

Its:

President and Chief Executive Officer

Notarial Seal

 

 

 

 

Attest:

/s/ Steven M. Jackson

 

 

Its:

Assistant Secretary — Treasurer

 

 

(SEAL)

 

 

 

Signed, sealed and delivered in the presence of:

 

MEAG POWER SPVM, LLC

 

 

 

/s/ Deidria Dismuke

 

By:

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, as its sole Member

Witness

 

 

 

 

/s/ Ashley Newman

 

By:

/s/ James E. Fuller

Notary Public

 

 

Name:

James E. Fuller

My Commission expires: January 24, 2023

 

 

Its:

President and Chief Executive Officer

Notarial Seal

 

 

 

 

Attest:

/s/ Steven M. Jackson

 

 

Its:

Assistant Secretary — Treasurer

 

 

(SEAL)

 

 

 

Signed, sealed and delivered in the presence of:

 

MEAG POWER SPVP, LLC

 

 

 

/s/ Deidria Dismuke

 

By:

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, as its sole Member

Witness

 

 

 

 

/s/ Ashley Newman

 

By:

/s/ James E. Fuller

Notary Public

 

 

Name:

James E. Fuller

My Commission expires: January 24, 2023

 

 

Its:

President and Chief Executive Officer

Notarial Seal

 

Attest:

/s/ Steven M. Jackson

 

 

Its:

Assistant Secretary — Treasurer

 

 

(SEAL)

 

[Signature Page to Owners Direct Agreement]

 

--------------------------------------------------------------------------------



 

Signed, sealed and delivered in the presence of:

 

U.S. DEPARTMENT OF ENERGY

 

 

 

/s/ Edward Kania

 

By:

/s/ Douglas Schultz

Witness

 

 

Name:

Douglas Schultz

 

 

 

Its:

Director, Loan Programs Office, Originations Division

/s/ Shafia Tanvir

 

 

Notary Public

 

 

My Commission expires: October 14, 2020

 

Attest:

/s/ Edward Kania

Notarial Seal

 

Its:

Loan Programs Office

 

 

 

 

 

(SEAL)

 

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

PNC BANK, NATIONAL ASSOCIATION,

/s/ Jon Kirtley

 

Doing business as Midland Loan Services, a division of PNC Bank, National
Association,

Witness

 

 

 

 

as Collateral Agent

/s/ Katrina Garrard

 

 

Notary Public

 

By:

/s/ Cynthia A. Bicknell

My Commission expires: June 21, 2019

 

 

Name:

Cynthia A. Bicknell

Notarial Seal

 

 

Its:

Senior Vice President

 

 

 

 

 

Attest:

/s/ R. Scott Shackelford

 

 

Its:

Assistant Secretary

 

 

(SEAL)

 

[Signature Page to Owners Direct Agreement]

 

--------------------------------------------------------------------------------



 

Appendix A

 

ADDITIONAL ASSIGNED AGREEMENTS

 

1.                                      The Contract DE-CR01-09RW09005 (Vogtle
Electric Generating Plant, Unit 3), dated November 5, 2008, as amended on
November 5, 2008, between the Operator and the U.S. Department of Energy, and
the Contract DE-CR01-09RW09006 (Vogtle Electric Generating Plant, Unit 4), dated
November 5, 2008, as amended on November 5, 2008, between the Operator and the
U.S. Department of Energy;

 

2.                                      the Amended and Restated Nuclear
Operating Agreement, dated as of April 21, 2006,  between the Owners’ Agent and
the Operator;

 

3.                                      the Letter Agreement, dated July 28,
2006, and the Letter Agreement dated July 30, 2008, as amended by the Amendment
to Letter Agreement, dated as of January 24, 2018, in each case between GPC, as
Owners’ Agent, and the Operator;

 

4.                                      the Guaranty Agreement, dated as of
October 23, 2017, by Bechtel Nuclear, Security & Environmental, Inc. in favor of
GPC, acting for itself and as Owners’ Agent; and

 

5.                                      the Additional Project Documents (as
defined in each Amended and Restated Loan Guarantee Agreement).

 

A-1

--------------------------------------------------------------------------------



 

Appendix B

 

ILLUSTRATIONS

 

1.                                      Illustration of an Initial Closing under
Section 2.08(d)(iii) (Dilution Option)

 

For illustrative purposes only, if GPC was the applicable Owner and the Owner
Payment Amount for GPC was $1,000,000,000 and the DOE Initial Closing Payment
Amount with respect to GPC’s Ownership Interest was $1,000,000,000, then the
Initial Transferred Proportionate Interest would be equal to 0.5 times GPC’s
45.7% Final Percentage Interest, such that GPC would retain a 22.85% Ownership
Interest and would assign and convey to DOE a 22.85% Ownership Interest.

 

2.                                      Illustration of a Subsequent Closing
under Section 2.08(d)(iv) (Dilution Option)

 

For illustrative purposes only, if GPC was the applicable Owner and the Owner
Payment Amount for GPC was $1,000,000,000 and the DOE Initial Closing Payment
Amount with respect to GPC’s Ownership Interest was $1,000,000,000, then the
Initial Transferred Proportionate Interest would be equal to 0.5 times GPC’s
45.7% Final Percentage Interest, such that GPC would retain a 22.85% Ownership
Interest and would assign and convey to DOE a 22.85% Ownership Interest at the
Initial Closing.  For such illustrative purposes, assuming DOE incurred
$500,000,000 of additional ODA Cost of Construction during the next fiscal
quarter with respect to GPC’s Ownership Interest and GPC incurred no additional
ODA Cost of Construction during the next fiscal quarter (as GPC would have no
obligation to pay Cost of Construction), then the DOE Additional Payment Amount
would be equal to $1,500,000,000, the New Aggregate Percentage Interest would be
equal to 0.6 times GPC’s 45.7% Final Percentage Interest (or 27.42%), and the
Additional Proportionate Interest would be equal to 27.42% minus 22.85% (or
4.57%). Following such Subsequent Closing, DOE would own a 27.42% Ownership
Interest and GPC would retain an 18.28% Ownership Interest.

 

3.                                      Illustration of a closing under
Section 2.08(e)(ii) (Installment Option) (OPC-specific)

 

·                  Assumptions:  DOE completes the CCA Assumption and Assignment
and the Services Agreement Assignment and Assumption and at that point in time
of the CCA Assignment and Assumption (1) OPC’s Ownership Interest is 30% and
(2) OPC has aggregate ODA Cost of Construction of $2 billion.

 

·                  Under Section 2.08(e) DOE elects to purchase all of OPC’s
Ownership Interest.

 

·                  Prior to the first installment payment, DOE spends $200
million on ODA Cost of Construction relating to OPC’s then 30% Ownership
Interest; and then between the first installment payment and the second
installment payment DOE spends another $200 million on ODA Cost of Construction
relating to the 30% Ownership Interest (note, for the formula that amount will
be reduced as OPC will no longer own a 30% Ownership Interest — see below).

 

·                  Prior to the first installment payment, OPC spends an
additional $20 million on ODA Cost of Construction relating to OPC’s then 30%
Ownership Interest (property taxes, etc.); and then between the first
installment payment and the second installment payment OPC spends another $10
million on ODA Cost of Construction relating to its then reduced Ownership
Interest.

 

B-1

--------------------------------------------------------------------------------



 

·                  The first installment payment would be $50.5 million ($2.02
billion in OPC unreimbursed ODA Cost of Construction (the initial $2 billion
plus the additional $20 million) x (1 / (40-0))).

 

·                  On the first installment payment date, OPC is to transfer an
Ownership Interest = 30% x (($50.5 million installment payment + $200 million in
DOE ODA Cost of Construction) / ($2.02 billion in OPC unreimbursed ODA Cost of
Construction + $200 million in DOE ODA Cost of Construction)).  This is 30% x
0.1128.  This is 3.384% transferred (so OPC retains 30% - 3.384% or 26.616%).

 

·                  On the second installment payment date, OPC is to transfer an
Ownership Interest = 26.616% x (($50.76 million installment payment ($1.9795
billion in OPC unreimbursed ODA Cost of Construction (the $2.02 billion
referenced in the bullet point above, minus the $50.5 million previous
installment, plus the additional $10 million) x (1 / (40-1))) + $177.44 million
in DOE ODA Cost of Construction (the portion of the $200 million on 30% bears to
26.616%))/($1.9795 billion in OPC unreimbursed ODA Cost of Construction +
$177.44 million in DOE ODA Cost of Construction).  This is 26.616% x 0.1058. 
This is 2.816% transferred (so OPC retains 26.616% - 2.816% or 23.800%).

 

·                  Etc.

 

B-2

--------------------------------------------------------------------------------